Exhibit 10.51
Redacted Copy
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.
 
License Agreement
By And Between
Novartis International Pharmaceutical Ltd.
And
Array BioPharma, Inc.
 

 



--------------------------------------------------------------------------------



 



[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.
TABLE OF CONTENTS

              Page
1. DEFINITIONS AND INTERPRETATION
    2  
2. LICENSE
    18  
3. GOVERNANCE
    22  
4. DISCLOSURE OF ARRAY KNOW-HOW & COOPERATION
    25  
5. DEVELOPMENT
    27  
6. MANUFACTURING
    37  
7. COMMERCIALIZATION
    40  
8. FINANCIAL PROVISIONS
    46  
9. REPORTS AND PAYMENT TERMS
    53  
10. INTELLECTUAL PROPERTY RIGHTS
    57  
11. CONFIDENTIALITY
    62  
12. TERM AND TERMINATION
    64  
13. EFFECT OF TERMINATION
    68  
14. REPRESENTATIONS, WARRANTIES AND COVENANTS
    73  
15. INDEMNIFICATION; LIABILITY
    78  
16. PUBLICATIONS AND PUBLICITY
    81  
17. GENERAL PROVISIONS
    83  

         
EXHIBIT A
  –   ARRAY PATENTS
EXHIBIT B
  –   SAMPLE INVOICE
EXHIBIT C
  –   DEVELOPMENT PLAN
EXHIBIT D
  –   EXISTING QUANTITIES OF PRODUCT
EXHIBIT E
  –   CALCULATION OF ROYALTY RATE REDUCTION
EXHIBIT F
  –   NOVARTIS POLICY ON CORPORATE CITIZENSHIP AND NOVARTIS CORPORATE
CITIZENSHIP GUIDELINE #5
EXHIBIT G
  –   AZ INVENTORS
EXHIBIT H
  –   AZ NON-ROFD COMPOUNDS

 



--------------------------------------------------------------------------------



 



LICENSE AGREEMENT
          This LICENSE AGREEMENT (“Agreement”) is made as of this 19th day of
April, 2010 (“Effective Date”), by and between Novartis International
Pharmaceutical Ltd., a corporation organized and existing under the laws of
Bermuda, having its principal place of business at 131 Front Street, Hamilton HM
12 Bermuda (“Novartis”) and Array BioPharma Inc., a corporation organized and
existing under the laws of Delaware, having its principal place of business at
3200 Walnut Street, Boulder, Colorado 80301, USA (“Array”). Novartis and Array
are each referred to individually as a “Party” and together as the “Parties.”
RECITALS
          WHEREAS, Array owns or controls the Array Patents and Array Know-How
(each as defined below) relating to the Array Compounds (as defined below); and
          WHEREAS, Novartis wishes to obtain, and Array wishes to grant, rights
to the Array Compounds and the Products on the terms and conditions set forth
herein.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the Parties agree as follows.
1. DEFINITIONS AND INTERPRETATION
     1.1 Definitions. Unless the context otherwise requires, the terms in this
Agreement with initial letters capitalized, shall have the meanings set forth
below, or the meaning as designated in the indicated places throughout this
Agreement.
“Accounting Standards” means, with respect to Array, US GAAP (United States
Generally Accepted Accounting Principles) and means, with respect to Novartis,
the IFRS (International Financial Reporting Standards), in each case, as
generally and consistently applied throughout each Party’s organization.
“Accrued Array Development Costs” has the meaning set forth in
Section 5.6(a)(ii).
“Affiliate” means, with respect to a Party, any person that controls, is
controlled by, or is under common control with that Party. For the purpose of
this definition, “control” shall mean, direct or indirect, ownership of fifty
percent (50%) or more of the shares of stock entitled to vote for the election
of directors, in the case of a corporation, or fifty percent (50%) or more of
the equity interest in the case of any other type of legal entity, status as a
general partner in any partnership, or any other arrangement whereby the entity
or person controls or has the right to control the board of directors or
equivalent governing body of a corporation or other entity, or the ability to
cause the direction of the management or policies of a corporation or other
entity. In the case of entities organized under the laws of certain countries,
the maximum percentage ownership permitted by law for a foreign investor may be
less than fifty percent (50%), and in such case such lower percentage shall be
substituted in the preceding sentence, provided that such foreign investor has
the power to direct the management and policies of such entity. In the case
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

2



--------------------------------------------------------------------------------



 



of Novartis, “Affiliates” shall also expressly be deemed to include the Novartis
Institute for Functional Genomics, Inc., the Friedrich Miescher Institute for
Biomedical Research and their respective Affiliates.
“Agreement” has the meaning set forth in the first paragraph of this Agreement.
“Alliance Manager” has the meaning set forth in Section 3.1.
“Alternative Change of Control” means any of the following events: (a) any
Alternative Company becomes the beneficial owner, directly or indirectly, of
more than fifty percent (50%) of the total voting power of the stock then
outstanding of Array normally entitled to vote in elections of directors, as a
result of a single transaction or a series of related transactions; (b) Array
consolidates with or merges into an Alternative Company, or any such Alternative
Company consolidates with or merges into Array, in either event pursuant to a
transaction in which more than fifty percent (50%) of the total voting power of
the stock outstanding of the surviving entity normally entitled to vote in
elections of directors is not held by the parties holding at least fifty percent
(50%) of the outstanding shares of Array preceding the execution of the
agreement governing such consolidation or merger; or (c) Array conveys,
transfers or leases all or substantially all of its assets to an Alternative
Company or an Affiliate of an Alternative Company.
“Alternative Company” means any company other than a Significant Pharmaceutical
Company and Affiliates of a Significant Pharmaceutical Company.
“Array” has the meaning set forth in the first paragraph of this Agreement.
“Array Aggregate Cap” has the meaning set forth in Section 5.6(a)(ii).
“Array Annual Cap” has the meaning set forth in Section 5.6(a)(iii).
“Array Co-Detail Effort” has the meaning set forth in Section 7.2(c).
“Array Compounds” means: (a) the compound known as ARRY-162 (the “Lead
Compound”); (b) the compound known as ARRY-300; (c) any compound, the structure
of which is disclosed as an example in a patent within the Patents Rights listed
on Exhibit A and that meets the definition of MEK Modulator; and (d) any
corresponding Related Compounds of any of the foregoing, provided that with
respect to the compounds described in subsections (c) and (d) above, such
compounds shall be deemed Array Compounds only to the extent that they are
Controlled by Array or any of its Affiliates. Notwithstanding the foregoing, AZ
Candidate Drugs shall be specifically excluded from this definition in all
cases.
“Array Development Activities” means all research and pre-clinical and clinical
Development activities with respect to the Array Compounds and Products that are
specifically designated as Array’s obligations in the Development Plan,
including, to the extent provided therein, the manufacturing of the Array
Compounds and Products for use in connection therewith.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

3



--------------------------------------------------------------------------------



 



“Array Development Costs” has the meaning set forth in Section 5.6(a)(ii).
“Array Group” has the meaning set forth in Section 2.4(d)(i).
“Array Indemnitees” has the meaning set forth in Section 15.2.
“Array Know-How” means any Know-How Controlled by Array or any of its Affiliates
as of the Effective Date or thereafter during the term of this Agreement
relating to the Array Compounds and/or Products (or, for purposes of
Sections 2.1(b) and 4.4, relating to the Array Compounds, Products, AZ Candidate
Drugs and/or AZ Licensed Products, as applicable) that is necessary or useful
for the research, Development, manufacture, use or Commercialization of the
Array Compounds and/or Products (or, for purposes of Sections 2.1(b) and 4.4,
relating to the Array Compounds, Products, AZ Candidate Drugs and/or AZ Licensed
Products, as applicable) in the Field and to practice the licenses granted
hereunder.
“Array Lead Indication” means a single agent therapy for the treatment of
colorectal cancer in patients that test positive for a mutation in the KRAS or
BRAF gene and, should the JDC so decide in accordance with Section 5.1(c), up to
one other Minor Indication, as specified in the Development Plan.
“Array Patents” means (i) any Patent Rights Controlled by Array or any of its
Affiliates as of the Effective Date or thereafter during the term of this
Agreement having claims covering the Array Compounds and/or Products, their use,
composition, formulation, preparation or manufacture or having claims that are
necessary or useful for the research, Development, manufacture, use or
Commercialization of the Array Compounds and/or Products in the Field and to
practice the licenses granted hereunder and (ii) the Patent Rights identified in
Exhibit A to this Agreement. For the avoidance of doubt, “Array Patents” shall
include any Joint Patents.
“Array Technology” means the Array Know-How and Array Patents.
“Audit Rights Holder” has the meaning set forth in Section 9.4(b).
“Audit Team” has the meaning set forth in Section 9.4(b).
“Auditee” has the meaning set forth in Section 9.4(b).
“AZ” has the meaning set forth in Section 10.3(c).
“AZ Agreement” has the meaning set forth in Section 10.3(c).
“AZ Candidate Drugs” means “Candidate Drugs”, as defined in the AZ Agreement.
“AZ Compounds” means “Compounds”, as defined in the AZ Agreement.
“AZ Licensed Products” mean the “Licensed Products”, as defined in the AZ
Agreement.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

4



--------------------------------------------------------------------------------



 



“AZ Non-ROFD Compounds” has the meaning set forth in Section 14.2(y).
“AZ Termination Date” means the effective date on which the AZ Agreement is
terminated or is otherwise not in effect.
“Business Day” means a day that is not a Saturday, Sunday or other day (i) which
is a public holiday in New York, New York or Hamilton, Bermuda or (ii) which is
a recognized Federal holiday in the United States of America.
“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.
“Calendar Year” means a period of twelve (12) consecutive calendar months ending
on December 31. For purposes hereof, the period from the Effective Date through
December 31, 2010 shall be deemed the first (1st) Calendar Year.
“Change of Control” means any of the following events: (a) any Significant
Pharmaceutical Company becomes the beneficial owner, directly or indirectly, of
more than fifty percent (50%) of the total voting power of the stock then
outstanding of Array normally entitled to vote in elections of directors, as a
result of a single transaction or a series of related transactions; (b) Array
consolidates with or merges into a Significant Pharmaceutical Company or an
Affiliate of a Significant Pharmaceutical Company, or any such Significant
Pharmaceutical Company or Affiliate consolidates with or merges into Array, in
either event pursuant to a transaction in which more than fifty percent (50%) of
the total voting power of the stock outstanding of the surviving entity normally
entitled to vote in elections of directors is not held by the parties holding at
least fifty percent (50%) of the outstanding shares of Array preceding the
execution of the agreement governing such consolidation or merger; or (c) Array
conveys, transfers or leases all or substantially all of its assets to a
Significant Pharmaceutical Company or an Affiliate of a Significant
Pharmaceutical Company.
“Claims” means all Third Party demands, claims, actions, proceedings and
liability (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, reasonable legal costs and other reasonable expenses of any
nature whatsoever.
“Co-Detail Meeting” has the meaning set forth in Section 7.2(c).
“Co-Detail Notice” has the meaning set forth in Section 7.2(a).
“Co-Detail Option” has the meaning set forth in Section 7.2(a).
“Co-Detail Option Exercise Notice” has the meaning set forth in Section 7.2(a).
“Co-Detailed Product” has the meaning set forth in Section 7.2(a).
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

5



--------------------------------------------------------------------------------



 



“Co-Detailing/Co-Detail” means co-Detailing activities for the Products to be
conducted by Array through its own sales force in the United States in the event
that Array exercises its rights under Section 7.2.
“Co-Detailing Agreement” has the meaning set forth in Section 7.2(e).
“Code” has the meaning set forth in Section 12.3.
“Combination Product” means any pharmaceutical product (in a single formulation)
containing one or more other active pharmaceutical ingredients in addition to
any Array Compound.
“Commercialization Plan” has the meaning set forth in Section 7.2(b).
“Commercialize” means to market, promote, distribute, import, export, offer to
sell and/or sell the Products and/or conduct other Commercialization activities,
and “Commercialization” means commercialization activities relating to the
Products, including without limitation, activities relating to marketing,
promoting, distributing, importing, exporting, offering for sale or selling
Products. For clarity, Commercialization activities shall also include planning
and implementation relating to such commercialization activities, distribution,
booking of sales, and pricing and reimbursement activities.
“Commercially Reasonable Efforts” means the expenditure of those efforts and
resources used consistent with the usual practice of Novartis or Array, as the
case may be, in actively and diligently pursuing development or
commercialization of its other similarly important innovative pharmaceutical
products with similarly significant market potential and at a similar stage in
development.
“Committees” has the meaning set forth in Section 5.9.
“Competing Product” means any product, other than any product containing a
compound licensed to Novartis pursuant to Section 2.1 of this Agreement, that
includes, as an active pharmaceutical ingredient an agent that is a MEK
Modulator, provided that a Generic Equivalent Commercialized by or on behalf of
Novartis and/or its Affiliates (including any product commercialized by a
licensee of Novartis or its Affiliates) shall be excluded from the scope of
Competing Product.
“Competing Product Infringement” has the meaning set forth in Section 10.3(a).
“Confidential Information” means all Know-How and other proprietary information
and data of a financial, commercial or technical nature which the disclosing
Party or any of its Affiliates has supplied or otherwise made available to the
other Party or its Affiliates, whether made available orally, in writing or in
electronic form, including information comprising or relating to concepts,
discoveries, inventions, data, designs or formulae in relation to this
Agreement. For the purposes hereof, this Agreement and the terms contained
herein shall constitute Confidential Information of both Parties.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

6



--------------------------------------------------------------------------------



 



“Conforming Compound or Product” has the meaning set forth in
Section 6.1(b)(iv).
“Contract Year” means a period of twelve (12) consecutive calendar months
beginning July 1 and ending on June 30. For purposes of this Agreement, Contract
Year 1 (also referred to as the first (1st) Contract Year or Contract Year
2010), shall mean the period from the July 1, 2010 through June 30, 2011;
Contract Year 2 (also referred to as the second (2nd) Contract Year or Contract
Year 2011), shall mean the period from the July 1, 2011 through June 30, 2012,
Contract Year 3 (also referred to as the third (3rd) Contract Year or Contract
Year 2012), shall mean the period from the July 1, 2012 through June 30, 2013,
etc.
“Control” or “Controlled” means, with respect to any Know How, Patent Rights,
other intellectual property rights, or any proprietary or trade secret
information, the legal authority or right (whether by ownership, license or
otherwise) of a Party or its Affiliates to grant a license or a sublicense of or
under such Know How, Patent Rights, or intellectual property rights to another
Person, or to otherwise disclose such proprietary or trade secret information to
another Person, without breaching the terms of any agreement with a Third Party,
or misappropriating the proprietary or trade secret information of a Third
Party.
“Current Trial” means the Phase I Clinical Trial of the Lead Compound being
conducted by Array in cancer patients as of the Effective Date.
“Decision Period” has the meaning set forth in Section 2.4(c).
“Detail” means a face to face discussion between a sales representative and a
Prescriber for the purposes of discussing and informing such Prescriber of the
characteristics of the Products. When used as a verb, the terms “Detail” or
“Detailing” means to perform a Detail.
“Develop” or “Development” means drug development activities, including, without
limitation, preclinical and clinical activities, test method development and
stability testing, assay development and audit development, toxicology,
formulation, manufacturing and distribution of Array Compounds and Products for
use in clinical trials including placebos and comparators as the case may be,
development activities with respect to a diagnostic product, quality
assurance/quality control development, statistical analysis, clinical studies,
packaging development, regulatory affairs, and the preparation, filing and
prosecution of NDAs and MAAs.
“Development Budget” means the budget for the Parties’ research and Development
of Array Compounds and the Products, which budget is included in the Development
Plan.
“Development Costs” means all Out-of-Pocket Costs and FTE Costs incurred by or
on behalf of a Party or its Affiliates in connection with the research and
Development of the Array Compounds or Products in accordance with the applicable
approved Development Plan (including the Development Budget), in accordance with
the expense recognition provisions of the Accounting Standards, including,
without limitation, the costs of
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

7



--------------------------------------------------------------------------------



 



preclinical testing, toxicology, formulation, clinical trials, the preparation,
collection and/or validation of data from such clinical trials and the
preparation of medical writing and publishing on the data and results obtained
from such clinical trials, in each case to the extent that such activities,
Out-of-Pocket Costs and FTE Costs are consistent with the Development Plan and
Development Budget. For purposes of the preceding sentence, costs shall be
deemed to be incurred in accordance with an applicable approved Development Plan
if they were incurred in the performance of the activities specified in the
Development Plan and do not exceed by more than ten percent (10%) the amount
budgeted in the Development Budget for such activities (unless such overage has
been approved by the JDC). Without limiting the generality of the foregoing,
Development Costs shall include, to the extent included in the scope set forth
above, Out-of-Pocket Costs and/or FTE Costs for:

  (a)   internal scientific, medical or technical personnel engaged in such
efforts, which costs shall be determined based on the FTE Rate and represented
in the FTE Costs;     (b)   clinical supply, including without limitation
(i) Out-of-Pocket Costs and/or FTE Costs incurred in manufacturing or procuring
clinical supplies, including reasonable Out-of-Pocket Costs and/or FTE Costs
incurred in connection with the development of the manufacturing process for
such clinical supplies, but excluding any capital expenditures or qualification
or validation expenses relating to any manufacturing facility,
(ii) Out-of-Pocket Costs and/or FTE Costs incurred to purchase and/or package
placebos and comparator drugs, and (iii) Out-of-Pocket Costs and/or FTE Costs
incurred in disposal of clinical samples;     (c)   Regulatory Filings to the
extent such costs are to be considered Development Costs in accordance with the
overall Development Plan; and     (d)   identification, synthesis, qualification
and/or validation batches of the Array Compounds and/or Products.

It is understood that only those FTEs directly performing Development activities
under the Development Plan will be charged as Development Costs. For clarity,
the only costs to be included as Development Costs are FTE Costs and
Out-of-Pocket Costs.
“Development Plan” means the plan for the Parties’ research and Development of
Array Compounds and the Products which is attached as Exhibit C, as amended from
time to time by the JDC pursuant to Section 5.1(d), and including the related
Development Budget.
“Dominating Patent Rights” has the meaning set forth in Section 8.7(c).
“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

8



--------------------------------------------------------------------------------



 



“EMEA” means the European Medicines Agency or any successor entity thereto.
“Encumbrance” means any claim, charge, equitable interest, lien, mortgage,
pledge, option, license, assignment, power of sale, retention of title, right of
preemption, right of first refusal or security interest of any kind.
“Enforcement” has the meaning set forth in Section 10.3(b)(i)(C).
“Enforcement Costs” has the meaning set forth in Section 10.3(b)(i)(C).
“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.
“Existing Product Cost” has the meaning set forth in Section 6.1(b).
“Existing Quantities of Product” has the meaning set forth in Section 6.1(b).
“Ex-Oncology Field” means all fields of use other than the diagnosis, treatment,
palliation, and/or prevention of cancer in humans.
“FDA” means the United States Food and Drug Administration or any successor
entity thereto.
“Field” means all fields of use.
“First Commercial Sale” shall mean the first sale of a Product, by or under the
authority of Novartis, an Affiliate of Novartis, or their licensees or
Sublicensees to a Third Party in a country following Regulatory Approval and
pricing and reimbursement approval of such Product in that country or, if no
such Regulatory Approval or similar approval is required, the date upon which
such Product is first commercially launched in such country; provided that First
Commercial Sale shall not include any distribution or other sale solely for
so-called treatment investigational new drug sales, named patient sales,
compassionate or emergency use sales or pre-license sales, in each case provided
that such Product is sold at or below cost.
“FPFV” or “First Patient First Visit” means the completion, in accordance with
applicable study protocol and regulations, of a first study visit by a human
subject in a clinical trial.
“FTE” means a full time equivalent person year [***] of work performing
Development or Commercialization of Products hereunder (or in the case of Array,
to be reimbursed under Section 7.2 below). For clarity, indirect personnel
(including support functions such as managerial, financial, legal or business
development) shall not constitute FTEs.
“FTE Costs” for a given period means the product of (a) the total FTEs
(proportionately, on a per-FTE basis) dedicated by a Party or its Affiliates in
the particular period to the direct performance of the activities allocated to
such Party under and in accordance with the applicable Development Plan and
Development Budget, as applicable, and (b) the FTE Rate.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

9



--------------------------------------------------------------------------------



 



“FTE Rate” means a rate per FTE equal to [***] per annum (which may be prorated
on a daily or hourly basis as necessary) with respect to Development or
Commercialization activities conducted pursuant to this Agreement. “FTE Rate”
shall be deemed to include all direct and indirect costs of each Party’s FTEs
(including personnel and travel expenses, and the costs of managerial,
financial, legal or business development personnel supporting the activities of
such FTEs).
“Fully Burdened Manufacturing Cost(s)” of Novartis means the costs of all
resources and any and all operations (including packaging for shipment) carried
out by or on behalf of Novartis or its Affiliates or subcontractors in order to
manufacture and supply the Product, established in accordance with Novartis
accounting procedures and Accounting Standards as consistently applied by
Novartis.
“Generic Equivalent” means, with respect to any Product in a given country, any
true generic product (i.e., a non-proprietary product) with the same active
ingredient(s) and administration route as such Product.
“Good Faith Pending Claim” means a claim in a patent application directed to
subject matter that has been pending less than five years from its first
priority date and for which there is a good faith argument for patentability.
“ICC” has the meaning set forth in Section 17.5(b).
“IND” means an Investigational New Drug application in the US filed with the FDA
or the corresponding application for the investigation of Products in any other
country or group of countries, as defined in the applicable laws and regulations
and filed with the Regulatory Authority of a given country or group of
countries.
“Indemnification Claim Notice” has the meaning set forth in Section 15.3(b).
“Indemnified Party” has the meaning set forth in Section 15.3(b).
“Indemnifying Party” has the meaning set forth in Section 15.3(b).
“Initial Product” means the Product containing the Lead Compound under
Development by Array as of the Effective Date.
“Insolvency Event” means, in relation to either Party, any one of the following:
(a) that Party is the subject of voluntary or involuntary bankruptcy proceedings
instituted on behalf of or against such Party (except for involuntary bankruptcy
proceedings which are dismissed within sixty (60) days); (b) an administrative
receiver, receiver and manager, interim receiver, custodian, sequestrator or
similar officer is appointed in respect of that Party (collectively, the
“Receiver”) and that Party has not caused the underlying action or the Receiver
to be dismissed within sixty (60) days after the Receiver’s appointment; (c) the
Board of Directors have passed a resolution to wind up that Party, or such a
resolution shall have been passed other than a resolution for the solvent
reconstruction or reorganization of that Party; (d) a resolution shall have been
passed by that Party or that
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

10



--------------------------------------------------------------------------------



 



Party’s directors to make an application for an administration order or to
appoint an administrator; or (e) that Party makes a general assignment,
composition or arrangement with or for the benefit of all or the majority of
that Party’s creditors, or makes, suspends or threatens to suspend making
payments to all or the majority of that Party’s creditors.
“Joint Development Committee” or “JDC” means the committee established under
Section 3.2.
“Joint Know-How” means any Know-How which is jointly Controlled by Array (or any
of its Affiliates) and Novartis (or any of its Affiliates) at any time during
the Term of this Agreement.
“Joint Patents” means any Patent Rights which are jointly Controlled by Array
(or any of its Affiliates) and Novartis (or any of its Affiliates) at any time
during the Term of this Agreement.
“Joint Technology” means the Joint Know-How and Joint Patents.
“Know-How” means all technical information, know-how and data, including
inventions (whether patentable or not), discoveries, trade secrets,
specifications, instructions, processes, formulae, materials, expertise and
other technology applicable to compounds, formulations, compositions, products
or to their manufacture, development, registration, use or commercialization or
methods of assaying or testing them or processes for their manufacture,
formulations containing them, compositions incorporating or comprising them and
including all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, safety, quality control, manufacturing,
preclinical and clinical data, instructions, processes, formulae, expertise and
information, regulatory filings and copies thereof, relevant to the development,
manufacture, use or commercialization of and/or which may be useful in studying,
testing, development, production or formulation of products, or intermediates
for the synthesis thereof.
“Lead Compound” has the meaning set forth in the definition of Array Compounds.
[***]
“MAA” means an application for the authorization to market a Product in any
country or group of countries outside the United States, as defined in the
applicable laws and regulations and filed with the Regulatory Authority of a
given country or group of countries.
“Major EU Countries” means France, Germany, Italy, Spain, and the United
Kingdom.
“Major Indication” shall mean breast cancer, colorectal cancer, non-small cell
lung cancer, and prostate cancer. For the purposes of this Agreement, [***]
shall also be considered a Major Indication.
“Manufacturing Patent Rights” has the meaning set forth in Section 8.7(c).
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

11



--------------------------------------------------------------------------------



 



“MEK” means mitogen — activated ERK kinase.
“MEK Modulator” means a compound that directly binds to MEK and inhibits the
activity of MEK (i.e., inhibits the phosphorylation of ERK). For the avoidance
of doubt, this shall not include a compound that is [***].
“MHLW” means the Japanese Ministry of Health, Labour and Welfare.
“Minor Indication” shall mean any oncology indication other than a Major
Indication.
“MTD” means maximum tolerated dose.
“Milestones” means the milestones relating to the Products as set forth in
Section 8.2(a).
“Milestone Payments” means the payments to be made by Novartis to Array upon the
achievement of the corresponding Milestones as set forth in Section 8.2.
“NDA” means a New Drug Application in the United States for authorization to
market a Product, as defined in the applicable laws and regulations and filed
with the FDA.
“Net Sales” means, with respect to any Product, the gross amount invoiced by or
on behalf of Novartis and any of its Affiliates or Sublicensees for such Product
sold to Third Parties (other than sales to Sublicensees for resale) in bona
fide, arm’s-length transactions, less the following deductions, determined in
accordance with the Accounting Standards as generally and consistently applied
by Novartis, to the extent included in the gross invoiced sales price of any
Product or otherwise directly paid or accrued by Novartis, its Affiliates or
Sublicensees with respect to the sale of such Product:

  (a)   Normal and customary trade and quantity discounts actually allowed and
properly taken directly with respect to sales of such Product;     (b)   Amounts
repaid or credited by reason of defects, rejection, recalls, returns, rebates
and allowances of goods, or because of retroactive price reductions specifically
identifiable to such Product;     (c)   Chargebacks and other amounts paid on
the sale or dispensing of such Product;     (d)   Amounts payable resulting from
governmental (or agency thereof) mandated rebate programs;     (e)   Third Party
cash rebates and chargebacks related to sales of such Product, to the extent
actually allowed;     (f)   Tariffs, duties, excise, sales, value-added, and
other taxes (other than taxes based on income);

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

12



--------------------------------------------------------------------------------



 



  (g)   Retroactive price reductions that are actually allowed or granted;    
(h)   Cash discounts for timely payment;     (i)   Delayed ship order credits;  
  (j)   Discounts pursuant to indigent patient programs and patient discount
programs, including, without limitation, “Together Rx” and coupon discounts;    
(k)   All freight, postage and insurance included in the invoice price;     (l)
  Amounts repaid or credited for uncollectible amounts on previously sold units
of such Product; and     (m)   [***] for distribution and warehousing expenses.

All as determined in accordance with Novartis’ usual and customary accounting
methods and the Accounting Standards (IFRS), as consistently applied at
Novartis. Sales from Novartis to its Affiliates and Sublicensees for resale
shall be disregarded for the purpose of calculating Net Sales. Any of the items
set forth above that would otherwise be deducted from the invoice price in the
calculation of Net Sales but which are separately charged to Third Parties shall
not be deducted from the invoice price in the calculation of Net Sales.
Furthermore:

  (i)   In the case of any sale or other disposal of a Product between or among
Novartis and its Affiliates, and Sublicensees for resale, Net Sales shall be
calculated as above only on the value charged or invoiced on the first
arm’s-length sale thereafter to a Third Party;     (ii)   In the case of any
sale which is not invoiced or is delivered before invoice, Net Sales shall be
calculated at the time all of the revenue recognition criteria under Novartis’
Accounting Standards are met;     (iii)   In the case of any sale or other
disposal for value, such as barter or countertrade, of any Product, or part
thereof, otherwise than in an arm’s-length transaction exclusively for money,
Net Sales shall be calculated as above on the fair market value of the non-cash
consideration received as agreed by the Parties or the fair market price (if
higher) of the Product in the country of sale or disposal; and     (iv)   In the
event that the Product is sold as a Combination Product, the Net Sales of the
Product, for the purpose of determining royalty payments, shall be determined by
multiplying the Net Sales (as defined above in this Section) of the Combination
Product by the fraction A/(A+B), where A is

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

13



--------------------------------------------------------------------------------



 



      the weighted (by sales volume) average sales price in a particular country
of the Product when sold separately in finished form and B is the weighted
average sales price in that country of the other product(s) sold separately in
finished form. In the event that such average sales price cannot be determined
for both the Product and the other product(s) in the combination, Net Sales for
purposes of determining royalty payments shall be agreed by the Parties based on
the relative value contributed by each component, and such agreement shall not
be unreasonably withheld.

“Novartis” has the meaning set forth in the first paragraph of this Agreement.
“Novartis Development Activities” means all research and pre-clinical and
clinical Development activities with respect to the Array Compounds and Products
that are specifically designated as Novartis’ obligations in the Development
Plan (including, to the extent provided therein, manufacturing of Array
Compounds and Products for use in connection therewith).
“Novartis Indemnitees” has the meaning set forth in Section 15.1.
“Ongoing Studies” has the meaning set forth in Section 2.4(b).
“Opt-Out Effective Time” has the meaning set forth in Section 5.7(a).
“Opt-Out Notice” has the meaning set forth in Section 5.7(a).
“Opt-Out Option” has the meaning set forth in Section 5.7(a).
“Out-of-Pocket Costs” means direct project expenses paid or payable to Third
Parties which are specifically identifiable and incurred for services or
materials provided by them directly in their performance of the applicable
Development Plan or for use in the Development Plan, to Develop the Array
Compounds and/or Products in the Territory; such expenses to have been recorded
as income statement items in accordance with Accounting Standards and for the
avoidance of doubt, not including pre-paid amounts (until expensed in accordance
with Accounting Standards, in accordance with the Development Plan and
Development Budget). For clarity, Out-of-Pocket Costs do not include capital
expenditures, payments for internal salaries or benefits; facilities; utilities;
general office or laboratory supplies; information technology; and the like, or
any expenses incurred by FTEs (all of which shall be deemed included in the FTE
Rate).
“Party” or “Parties” has the meaning set forth in the first paragraph of this
Agreement.
“Patent Rights” means all patents and patent applications, including all
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, extensions, registrations, and
supplemental protection certificates and the like of any of the foregoing.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

14



--------------------------------------------------------------------------------



 



“Person” means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization or other entity.
“Personal Information” means any information that can be used to identify,
describe, locate or contact an individual, including but not limited to (a) name
or initials; (b) home or other physical address; (c) telephone number; (d) email
address or online identifier associated with the individual; (e) social security
number or other similar government identifier; (f) employment, financial or
health information; (g) information specific to an individual’s physical,
physiological, mental, economic, racial, political, ethnic, ideological,
cultural or social identity; (h) photographs; (i) dates relating to the
individual (except years alone); (j) financial account numbers; (k) genetic
material or information; (l) business contact information and (k) any other
information relating to an individual that, alone or in combination, with any of
the above, can be used to identify an individual.
“Pharmacovigilance Agreement” has the meaning set forth in Section 7.3(a).
“Phase I Clinical Trial” means any clinical study conducted on sufficient
numbers of human subjects to establish that the Product is reasonably safe for
continued testing and to support its continued testing in Phase II Clinical
Trials. “Phase I Clinical Trial” shall include without limitation any clinical
trial that would satisfy requirements of 21 C.F.R. § 312.21(a).
“Phase II Clinical Trial” means all human clinical trials in any country that is
intended initially to evaluate the effectiveness of the Array Compounds and the
Products for a particular indication or indications in human subjects with the
disease or indication under study or that would otherwise satisfy the
requirements of 21 CFR 312.21(b).
“Phase III Clinical Trial” means a human clinical trial of a Product on
patients, which trial is designed to: (a) establish that a Product is safe and
efficacious for its intended use; (b) define warnings, precautions and adverse
reactions that are associated with the Product in the dosage range to be
prescribed; (c) support Regulatory Approval of such Product; and (d) be
consistent with 21 CFR § 312.21(c).
“Prescriber” means a healthcare professional authorized to prescribe a Product
or issue hospital orders for a Product, in each case in a relevant country of
the Territory, or those other allied professionals that are part of the
treatment team and who are recognized for this purpose in the Commercialization
Plan, as applicable.
“Product” means any product containing an Array Compound, in all forms,
presentations, doses and formulations.
“Product Marks” has the meaning set forth in Section 10.5.
“Project Team” has the meaning set forth in Section 5.1(b).
“Regulatory Approval” means, with respect to a Product in any country or
jurisdiction, any approval (including when applicable approval for clinical
trials and where required,
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

15



--------------------------------------------------------------------------------



 



pricing and reimbursement approvals), registration, license or authorization
from a Regulatory Authority in a country or other jurisdiction that is necessary
to market and sell such Product in such country or jurisdiction.
“Regulatory Authority” means any governmental agency or authority responsible
for granting Regulatory Approvals for Products, including the FDA, EMEA, and
MHLW and any corresponding national or regional regulatory authorities.
“Regulatory Filings” means, with respect to the Array Compounds or Products, any
submission to a Regulatory Authority of any appropriate regulatory application
together with any related correspondence and documentation, and shall include,
without limitation, any submission to a regulatory advisory board, marketing
authorization application, and any supplement or amendment thereto. For the
avoidance of doubt, Regulatory Filings shall include any IND, NDA, MAA or the
corresponding application in any other country or group of countries.
“Related Compounds” means, with respect to a particular compound:

  (a)   prodrugs and active metabolites thereof (provided in the case of active
metabolites that such metabolites are themselves MEK Modulators);     (b)   all
stereoisomers and diastereoisomers thereof and of the compounds described in
Sections (a), (c), (d), (e) and (f);     (c)   all tautomers, including purified
tautomers, the corresponding tautomeric mixtures and any combination of
tautomers in any degree of tautomeric purity thereof and of the compounds
described in Sections (a), (b), (d), (e), and (f);     (d)   all salt forms and
esters thereof and of the compounds described in Sections (a), (c), (e), and
(f);     (e)   all crystal and amorphous forms thereof and of the compounds
described in Sections (a), (d) and (f); and     (f)   all derivatives of such
compound or the compounds described in Sections (a), (b) and (c) consisting of
one or more atoms substituted with a radio isotope of the same element
(including derivatives containing deuterium substituted for hydrogen).

“Responsible Party” has the meaning set forth in Section 10.2(a)(ii).
“Restricted Period” has the meaning set forth in Section 2.4(c).
“Restricted Product” has the meaning set forth in Section 2.4(c).
“Royalty Floor” has the meaning set forth in Section 8.8.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

16



--------------------------------------------------------------------------------



 



“Royalty Term” has the meaning set forth in Section 8.3(b).
“Sales & Royalty Report” means a written report or reports showing each of:
(a) the Net Sales of each Product in the Territory during the reporting period
by Novartis and its Affiliates and Sublicensees and the calculation thereof and
(b) the royalties payable, in United States Dollars, which shall have accrued
hereunder with respect to such Net Sales.
“Senior Officers” means, for Novartis, [***] or its designee, and for Array, the
[***] of Array BioPharma, Inc. or its designee.
“Significant Pharmaceutical Company” means with respect to a given Change of
Control transaction, a company in the pharmaceutical industry that in its most
recent fiscal year completed prior to announcement of such Change of Control had
annual [***], as reflected in such company’s financial statements, at the
prevailing currency exchange rates in effect at the end of such fiscal year.
“Significant Pharmaceutical Company Group” has the meaning set forth in
Section 2.4(d).
“Sublicensee” means an entity to whom Novartis has granted a right to Develop,
manufacture, sell and/or otherwise Commercialize a Product pursuant to
Section 2.2; and “Sublicense” shall mean the grant of such rights. As used in
this Agreement, “Sublicensee” shall not include a wholesaler or reseller of a
Product who does not market or promote such Product.
“Technology Transfer” has the meaning set forth in Section 4.1.
“Territory” means worldwide.
“Third Party” means any Person other than a Party or an Affiliate of a Party.
“Third Party IP” has the meaning set forth in Section 8.7(b).
“Transition Date” has the meaning set forth in Section 5.5(d).
“United States” or “US” means the United States of America, its territories and
possessions.
“USD,” “United States Dollar,” “US Dollar,” or “US$” means the lawful currency
of the United States.
“Valid Claim” means, with respect to any country, a claim of an issued patent
(as may be extended through supplementary protection certificate or patent term
extension or the like) Controlled by Array or its Affiliates or jointly by Array
and Novartis (or their Affiliates) that has not expired or been revoked, held
invalid or unenforceable by a patent office, court or other governmental agency
of competent jurisdiction in a final and non-appealable judgment (or judgment
from which no appeal was taken within the allowable
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

17



--------------------------------------------------------------------------------



 



time period) or a Good Faith Pending Claim that has not been revoked, cancelled,
withdrawn, held invalid or abandoned.
“Wind-down Period” has the meaning set forth in Section 13.3(a)(ii).
“Withdrawal Notice” has the meaning set forth in Section 5.9.
     1.2 Interpretation. In this agreement unless otherwise specified:

  (a)   “includes” and “including” shall mean respectively includes and
including without limitation;     (b)   a statute or statutory instrument or any
of their provisions is to be construed as a reference to that statute or
statutory instrument or such provision as the same may have been or may from
time to time hereafter be amended or re-enacted;     (c)   words denoting the
singular shall include the plural and vice versa and words denoting any gender
shall include all genders;     (d)   the Exhibits and other attachments form
part of the operative provision of this Agreement and references to this
Agreement shall, unless the context otherwise requires, include references to
the Exhibits and attachments;     (e)   the headings in this Agreement are for
information only and shall not be considered in the interpretation of this
Agreement; and     (f)   the Parties agree that the terms and conditions of this
Agreement are the result of negotiations between the Parties and that this
Agreement shall not be construed in favor of or against any Party by reason of
the extent to which any Party participated in the preparation of this Agreement.

2. LICENSE
     2.1 License Grant.

  (a)   Subject to the terms and conditions of this Agreement, Array hereby
grants to Novartis an exclusive, sub-licensable (to the extent permitted
pursuant to Section 2.2) license, under the Array Technology and Array’s
interest in any Joint Technology to research, Develop, make, use, import, offer
for sale, sell and otherwise Commercialize, or to have any of the foregoing done
on its behalf (as provided in Section 2.2), the Array Compounds and Products in
the Territory. It is understood that with respect to ARRY-162, ARRY-300, Related
Compounds of ARRY-162 and ARRY-300, as well as the AZ Non-ROFD Compounds and
Related Compounds of the AZ Non-ROFD Compounds, the foregoing

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

18



--------------------------------------------------------------------------------



 



      license shall extend to the entire Field, including the Ex-Oncology Field.
With respect to all other Array Compounds, the foregoing license shall extend to
the entire Field other than the Ex-Oncology Field unless and until any such
Array Compound becomes an AZ Non-ROFD Compound, at which time the foregoing
license with respect to such AZ Non-ROFD Compound shall extend to the entire
Field, provided that, notwithstanding the foregoing, Array agrees that it will
not license such other Array Compounds at any time to any Third Party (other
than to AZ as a result of a request by Novartis under Section 14.3(a)(vii) that
Array trigger the Right of First Discussion under the AZ Agreement).     (b)  
Subject to the terms and conditions of this Agreement and to the extent not
inconsistent with Array’s obligations under the AZ Agreement, Array hereby
grants to Novartis an exclusive, sub-licensable (to the extent permitted
pursuant to Section 2.2) license, under the Patent Rights and Know-How, in each
case that are Controlled by Array, including Array’s interest in any Joint
Technology, to research, Develop, make, use, import, offer for sale, sell and
otherwise Commercialize, or to have any of the foregoing done on its behalf (as
provided in Section 2.2), the AZ Candidate Drugs and AZ Licensed Products in the
Ex-Oncology Field in the Territory.     (c)   For the avoidance of doubt, the
foregoing licenses are exclusive to Novartis and Array has no retained rights
with respect to the Array Compounds and Products in the Field in the Territory,
except for (i) with respect to Array Compounds which are AZ Compounds (other
than AZ Non-ROFD Compounds), the rights necessary to comply to the extent
applicable with the Right of First Discussion under Section 4.4 of the AZ
Agreement and with the terms of any license granted to AZ pursuant to such Right
of First Discussion, and (ii) the activities to be undertaken by or on behalf of
Array pursuant to the terms of this Agreement.

     2.2 Sublicense and Subcontract Rights.

  (a)   Novartis may exercise its rights and perform its obligations under this
Agreement itself or through any of its Affiliates without the prior written
consent of Array.     (b)   In connection with exercising its rights and
obligations under this Agreement, Novartis may Sublicense or subcontract to
Third Parties the performance of tasks and obligations with respect to the
Development, manufacture and/or Commercialization of Products as Novartis deems
appropriate and without the prior written consent of Array; provided, that
(i) Novartis remains the primary party performing Development and
Commercialization of such Product in the United States and Major EU Countries
and (ii) Novartis shall remain responsible to Array for all

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

19



--------------------------------------------------------------------------------



 



      activities of its Affiliates and Sublicensees to the same extent as if
such activities had been undertaken by Novartis itself.     (c)   Novartis shall
remain responsible for its obligations under this Agreement that have been
delegated, subcontracted or sublicensed to any of its Affiliates, Sublicensees
and/or subcontractors.

     2.3 No Other Rights. Except for the rights and licenses expressly granted
in this Agreement, Array retains all rights under its intellectual property, and
no additional rights shall be deemed granted to Novartis by implication,
estoppel or otherwise. For clarity, the licenses and rights granted in this
Agreement shall not be construed to convey any licenses or rights under the
Array Patents, Array Know-How or Array’s interest in the Joint Patents and Joint
Know-How with respect to any active pharmaceutical ingredient other than the
Array Compounds; nor any right to any intermediate or other composition for any
use other than the Array Compounds.
     2.4 Exclusivity; Non-Competes.

  (a)   [***], neither Array nor any of its Affiliates will conduct,
intentionally enable or participate in, directly or indirectly (including by
licensing or otherwise granting rights to any Third Party) [***]. For the
avoidance of doubt, nothing in this Section 2.4(a) shall limit or restrict the
right of Array or any of its Affiliates to conduct, enable or participate in
[***]. In addition, notwithstanding the foregoing, Array shall have the right to
[***].     (b)   [***], neither Novartis nor any of its Affiliates will conduct,
intentionally enable or participate in, directly or indirectly (including by
licensing or otherwise granting rights to any Third Party) [***]. For the
avoidance of doubt, nothing in this Section 2.4(b) shall limit or restrict the
right of Novartis or its Affiliates to conduct, enable or participate in [***].
In addition, notwithstanding the foregoing, Novartis shall have the right to
[***]. The Parties acknowledge that Novartis is a party to an agreement with a
Significant Pharmaceutical Company for the purpose of [***]. Pursuant to such
agreement, [***].     (c)   If a Party or any of its Affiliates signs a
definitive agreement whereby it would merge with a Person (or an Affiliate
thereof) that is conducting clinical development of or Commercializing any
Competing Product, or acquire, be acquired by or otherwise be merged with a
Person (or an Affiliate thereof) that is conducting clinical development of or
Commercializing any Competing Product, in each case in a manner that would
result in a violation of Section 2.4(a) or 2.4(b) above, as applicable (each
such Competing Product that would lead to such a violation, a “Restricted
Product”), then such Party or its Affiliate shall promptly notify the other
Party in writing and, shall elect as promptly as reasonably possible but in no
event later than three (3) months after the

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

20



--------------------------------------------------------------------------------



 



      closing date of such definitive agreement (such period, the “Decision
Period”), to do one of the following within a maximum period of [***] after the
expiry of the Decision Period (such period, the “Restricted Period”): (A) in the
case of both Array and Novartis, divest itself of such Restricted Product and
notify the other Party in writing of such divesture or (B) in the case of
Novartis, terminate this Agreement in accordance with Section 12.5. Divestiture
of a Restricted Product may include an outright sale or an exclusive license
under which the licensor does not retain any rights to conduct or alter clinical
development or commercialization activities with respect to the Restricted
Product. For clarity, the Development or Commercialization of such Restricted
Product during the Restricted Period shall not constitute a violation of
Section 2.4(a) or 2.4(b).     (d)   Notwithstanding the other provisions of this
Section 2.4:

  (i)   In the event of a Change of Control of Array, the Significant
Pharmaceutical Company and its Affiliates other than the Array Group
(collectively, the “Significant Pharmaceutical Company Group”) will not be
deemed to be Affiliates of Array for purposes of Section 2.4 and the definitions
of Array Patents or Array Know–How, provided, that, and only so long as (A) no
Array Patent Rights or confidential Array Know-How are used by, or disclosed in
any material manner to, such Significant Pharmaceutical Company Group, for use
with a Competing Product, (B) the Significant Pharmaceutical Company Group
segregates the Array Group’s personnel and activities with respect to the
Product or Array Compounds from all programs of the Significant Pharmaceutical
Company Group directed to the development and/or commercialization of Competing
Product(s), and (C) to the extent such Significant Pharmaceutical Company Group
Controls Dominating Patent Rights, Novartis is hereby granted a worldwide,
non-exclusive, sublicensable (subject to the limitations set forth in
Section 2.2(b) above) license under such Dominating Patent Rights to research,
Develop, make, use, import, offer for sale, sell and otherwise Commercialize (or
to have any of the foregoing done on its behalf) the Array Compounds and
Products being Commercialized, or for which clinical trials are being conducted,
by Novartis at the time of such Change of Control (or if such Change of Control
occurs prior to the [***] of the Effective Date, then for which clinical trials
are being conducted by Novartis at any time thereafter until the [***] of the
Effective Date), in each case in the Field and in the Territory. Furthermore, in
the Event of a Change of Control, Novartis shall have the rights set forth in
Section 12.4. For the purposes hereof, the “Array Group” includes Array and its
controlled Affiliates as in existence

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

21



--------------------------------------------------------------------------------



 



      immediately prior to announcement of the Change of Control.
Notwithstanding the foregoing, if the Significant Pharmaceutical Company is
AstraZeneca or its affiliate, then a license, disclosure or performance under
the AZ Agreement shall not be deemed to violate the conditions of (A) above
(i.e., AstraZeneca and its affiliates shall not be deemed to be Affiliates of
Array under this Section 2.4(d)(i) solely because of a license, performance or
disclosure under the AZ Agreement).

  (ii)   In the event of an Alternative Change of Control of Array, (A) the
Alternative Company and its Affiliates will be deemed to be Affiliates of Array
except for purposes of the definitions of Array Patents or Array Know–How and
(B) Novartis shall be granted a worldwide, non-exclusive, sublicensable (subject
to the limitations set forth in Section 2.2(b) above) license under any
Dominating Patent Rights of the Alternative Company or its Affiliates to
research, Develop, make use, import, offer for sale, sell and otherwise
Commercialize (or to have any of the foregoing done on its behalf) the Array
Compounds and Products being Commercialized, or for which clinical trials are
being conducted, by Novartis at the time of such Alternative Change of Control
(or if such Alternative Change of Control occurs prior to the [***] of the
Effective Date, then for which clinical trials are being conducted by Novartis
at any time thereafter until the [***] of the Effective Date), in each case for
use in the Field and in the Territory. For the avoidance of doubt, Section 2.4
will apply to the Alternate Company and its Affiliates in all cases from and
after the closing date of the Alternative Change of Control.     (iii)   The
licenses to Dominating Patent Rights granted to Novartis under
Section 2.4(d)(i)(C) and 2.4(d)(ii)(B): (A) shall be fully paid and royalty free
except to the extent such Dominating Patent Rights have been in-licensed or
otherwise acquired by the entity granting the license hereunder from a Third
Party, in which case Novartis shall have the option to (1) accept the grant of
such license and reimburse such entity for any payments owing to such Third
Party by reason of Novartis’ exercise of rights granted under this section with
respect to such Dominating Patent Rights or (2) reject the grant of such license
and have no payment obligation to such entity and (B) shall continue in effect
until the termination of the license granted to Novartis under Section 2.1.

3. GOVERNANCE
     3.1 Alliance Managers. Within thirty (30) days following the Effective
Date, each Party will appoint (and notify the other Party of the identity of) a
senior representative having a
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

22



--------------------------------------------------------------------------------



 



general understanding of pharmaceutical Development and Commercialization issues
to act as its alliance manager under this Agreement (“Alliance Manager”). The
Alliance Managers will serve as the contact point between the Parties for the
purpose of providing the other Party with information on the progress of
Development and Commercialization of the Product(s) and will be primarily
responsible for facilitating the flow of information and otherwise promoting
communication, coordination and collaboration between the Parties; providing
single point communication for seeking consensus both internally within the
respective Party’s organization and together regarding key global strategy and
planning issues, as appropriate, including facilitating review of external
corporate communications; and raising cross-Party and/or cross-functional
disputes in a timely manner. Each Party may replace its Alliance Manager by
notice to the other Party.
     3.2 Joint Development Committee.

  (a)   The Parties will establish a Joint Development Committee, composed of
three (3) senior executives of Array and three (3) senior executives of Novartis
or its Affiliates, one (1) of which will be the appointing Party’s Alliance
Manager, one (1) of which will have responsibility for Development activities
within the appointing Party’s organization, and one (1) of which will have
responsibility for Commercialization activities within the appointing Party’s
organization. Within thirty (30) days following the Effective Date, each Party
will designate its initial member to serve on the JDC and notify the other Party
of the dates of availability for the first meeting of the JDC. Each Party may
replace its representatives on the JDC on written notice to the other Party,
provided that each such new representative shall possess a level of authority
with respect to activities hereunder comparable to the representative being
replaced.     (b)   The JDC will: (i) oversee the Know-How and technology
transfers contemplated in Article 4 and Section 6.2 of this Agreement;
(ii) oversee the collaborative activities of the Parties under this Agreement;
(iii) review, discuss and oversee the Parties’ Development activities with
respect to the Array Compounds and the Products; (iv) review and approve any
amendments to the Development Plan (including the Development Budget);
(v) determine any matter within the JDC’s responsibility delegated to any
sub-committees established pursuant to Section 3.5 with respect to which such
sub-committees have been unable to reach agreement; (vi) review and approve
actuals reports; and (vii) consider and act upon such other matters as specified
in this Agreement.

     3.3 Meetings of the Joint Development Committee.

  (a)   The JDC shall meet on a quarterly basis, with at least thirty (30) days
advance written notice to each Party, and at such other times as the Parties may
agree. The first meeting of the JDC shall be held as soon as

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

23



--------------------------------------------------------------------------------



 



      reasonably practicable, but in no event later than ninety (90) days
following the Effective Date. Meetings shall be held face to face at such dates
and places as are mutually agreed or by teleconference or videoconference should
the members of the JDC mutually decide. Unless otherwise agreed by the Parties,
all in-person meetings of the JDC shall be held on an alternating basis between
Array’s facility and Novartis’ facilities in the United States.

  (b)   Each Party may from time to time invite a reasonable number of
participants, in addition to its representatives, to attend JDC meetings in a
non-voting capacity, with the consent of the other Party (which shall not be
unreasonably withheld); provided, that if either Party intends to have any Third
Party (including any consultant) attend such a meeting, such Third Party will be
subject to the prior approval of the other Party and must be bound by
confidentiality obligations consistent with the terms of this Agreement.     (c)
  Novartis shall appoint one (1) of its representatives on the JDC to act as
chairperson of the JDC. The chairperson shall set agendas for JDC meetings,
provided that the agendas will include any reasonable matter requested by either
Party. The chairperson shall be responsible for recording, preparing and, within
a reasonable time, issuing minutes of each JDC meeting, which draft minutes
shall be subject to review and approval by the JDC.     (d)   In order to have a
quorum for the conduct of business at any JDC meeting, at least one
(1) representative of each Party must be present.     (e)   If Array fails to
have at least one (1) of its representatives or its designee attend two
(2) consecutive duly called quarterly meetings of the JDC, Novartis may
terminate Array’s right to participate in the JDC and all authority granted to
the JDC hereunder shall revert to Novartis.

     3.4 Decision Making.

  (a)   Decisions of the JDC shall be made by unanimous vote, with each Party’s
representatives to the JDC collectively having one vote. In the event of a
disagreement among the JDC with respect to a matter to be decided by the JDC as
specified herein, the matter shall be referred to the Senior Officers who shall
attempt in good faith to resolve such disagreement. If they cannot resolve such
issue within thirty (30) days of the matter being referred to them, then subject
to Sections 3.4(b) and (c) below, the resolution and/or course of conduct shall
be determined by Novartis, in its sole discretion.     (b)   Notwithstanding
Section 3.4(a) above, decisions regarding the [***], shall be made by mutual
agreement of the Parties and shall not be

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

24



--------------------------------------------------------------------------------



 



      subject to Novartis’ deciding vote and (ii) with respect to major
decisions [***] shall be made in accordance with Section 3.4(a), provided, that
if Novartis exercises its deciding vote, such vote will be exercised with due
regard for the principle that the Array Lead Indication will be developed and
resourced in accord with the spirit of the initial Development Plan and
Development Budget, unless Novartis concludes, based on a good faith review of
scientific data and other relevant scientific and commercial factors, that the
best interests of the Product or such Array Compound requires changes to the
Development Plan or Development Budget in respect of the Array Lead Indication.

  (c)   Notwithstanding the foregoing, in no event shall Novartis in exercising
its final decision-making authority described in Sections 3.4(a) and 3.4(b) have
the right:

  (i)   to modify or amend the terms and conditions of this Agreement or to
determine any such issue in a manner that would conflict with the express terms
and conditions of this Agreement; or     (ii)   approve or adopt any amendment,
modification or update to the Development Plan or Development Budget or take any
other action (including approving a disputed financial report) which would
(A) unilaterally impose an obligation on Array beyond those expressly provided
in or contemplated by this Agreement, (B) excuse Novartis from any of its
obligations specifically enumerated under this Agreement, or (C) reduce the
rights of Array specifically enumerated under this Agreement.

     3.5 Sub-Committees.

  (a)   The JDC may, at any time it deems necessary or appropriate, establish
additional joint committees and delegate such of its responsibilities as it
determines appropriate to such joint committees.     (b)   In the event of a
disagreement among the members of any such joint committee, the matter shall be
referred to the JDC for resolution pursuant to Section 3.4 above.

     3.6 Costs of Governance. The Parties agree that the costs incurred by each
Party in connection with its participation at any meetings under this Article 3
shall be borne solely by such Party.
4. DISCLOSURE OF ARRAY KNOW-HOW & COOPERATION
     4.1 Disclosure of Array Know-How. As soon as reasonably practicable, and in
any event within ninety (90) days after the Effective Date, Array, without
additional consideration, shall disclose to Novartis all Array Know-How in
existence as of the Effective Date necessary
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

25



--------------------------------------------------------------------------------



 



for Novartis to commence the Novartis Development Activities, and shall use
Commercially Reasonable Efforts to deliver as promptly as practicable thereafter
all remaining items of such existing Array Know-How that are necessary or
materially useful for the Development and/or Commercialization of the Products
(such disclosure, the “Technology Transfer”). Thereafter on a continuing basis
during the term of this Agreement, Array, without additional consideration,
shall disclose to Novartis all additional Array Know-How which comes in to
existence from time to time. Without limiting the foregoing, Array will deliver
to Novartis (or is designee) all manufacturing batch records, Development
reports, analytical results, filings and correspondence with any Regulatory
Authority (including notes or minutes of any meetings with any Regulatory
Authority), raw material and excipient sourcing information, quality audit
findings and any other relevant technical information relating to the Array
Compounds and/or the Product; provided, however, that Array shall be permitted
to retain a copy of such delivered records, reports, results, filings,
correspondence and information.
     4.2 Assignment of Agreements. After the Effective Date, Array shall
cooperate and assist Novartis by assigning to Novartis or its designee any
contract manufacturing agreements which Array may have entered into prior to the
Effective Date, which Novartis in its sole discretion deems useful or necessary
to further its rights or obligations under this Agreement, to the extent such
assignments are permitted under such agreements. In the event Array does not
have the right to assign any such agreement to Novartis, then, at Novartis’
written request, Array will use Commercially Reasonable Efforts to negotiate
with the Third Party who is a party to such agreement to obtain the right to
assign such agreement to Novartis.
     4.3 Material Transfer. To the extent provided in Section 6.1, from time to
time during the term of this Agreement at the request of Novartis, Array or its
Affiliates, shall, without additional consideration (except as provided in
Section 6.1), provide to Novartis the quantities of the Array Compounds and/or
Products in Array’s possession for use by Novartis or its Affiliates in
connection with activities under this Agreement.
     4.4 Cooperation. From time to time during the term of this Agreement at the
request of Novartis, Array, without additional consideration, will provide
reasonable assistance to Novartis or its Affiliates in connection with
understanding and using the Array Know-How and Joint Know-How for purposes
consistent with licenses and rights granted to Novartis hereunder, including by
providing information to assist Novartis or its Affiliates in developing
formulations of any Product and its related activities.
     4.5 Costs. Array shall bear the costs incurred by it in connection with the
performance of the initial Technology Transfer under Section 4.1. All other
costs incurred by Array in connection with its activities under this Article 4
(other than costs associated with the supply to Novartis of Existing Quantities
of Product which shall be shared as set forth in Sections 4.3 and 6.1) shall be
deemed Development Costs.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

26



--------------------------------------------------------------------------------



 



5. DEVELOPMENT
     5.1 Development Generally.

  (a)   The Parties’ respective responsibilities for the research and
Development of the Array Compounds and the Products are set forth in this
Article 5 and in the Development Plan. All such activities shall be subject to
oversight by the JDC.     (b)   The JDC will endeavor in good faith to provide
both Parties with a meaningful role in the Development of the Products. In
furtherance of the foregoing: (i) the Development Plan shall provide, among
other things, that Array will perform and have primary responsibility for the
Current Trial and for Development of the Initial Product for the treatment of
the Array Lead Indication in the US and in Europe, subject to the oversight of
the JDC, and that except as otherwise determined by the JDC, Novartis will be
responsible for all other Development activities with respect to all Products
for all indications in the Territory in the Field, and (ii) Array shall have the
right to have an Array employee participate and serve as a full member of the
project team established by Novartis and such project team shall be tasked with
responsibility for the day-to-day execution of the Development Plan (“Project
Team”); provided, however, that such Array employee may be excluded from any
Project Team meeting, in whole or in part, if so decided by Novartis in order to
protect Novartis’ Confidential Information or otherwise enable Novartis to
discuss matters sensitive to it.     (c)   If at any time prior to the
termination or expiration of Array’s co-funding of the Development Costs for the
Products in accordance with Section 5.6, Development of the Products for a
single agent therapy for the treatment of colorectal cancer in patients that
test positive for a mutation in the KRAS or BRAF gene is completed, terminated
or fails, upon Array’s request the JDC shall consider adding a different Minor
Indication for Development to replace such single agent therapy for the
treatment of colorectal cancer as the Array Lead Indication, and Novartis shall
ultimately determine, based on a good faith review of available scientific and
other relevant factors, including Array’s capability to Develop the Product in
such Minor Indication, whether to add such Minor Indication as an Array Lead
Indication and modify the Development Plan accordingly. In the event the JDC
does not so designate a different Minor Indication as the Array Lead Indication,
upon Array’s request, Novartis and the JDC shall allocate to Array a meaningful
role in the Development of the Product in a Major Indication.

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

27



--------------------------------------------------------------------------------



 



  (d)   The Parties may make amendments to the Development Plan from time to
time through the JDC, which shall review and approve such amendments in a
reasonable period prior to implementation. Each Party shall in good faith
consult with the other and take such other Party’s views into account in respect
of any amendment to the Development Plan. If Novartis wishes to Develop the
Products for indications outside of oncology, Novartis shall provide notice to
Array and the Parties will first discuss the matter at the JDC which shall
determine a Development Plan for those indications.     (e)   Each Party shall
provide the other Party such timely assistance as reasonably requested by the
other Party to enable such Party to perform its obligations and accomplish the
activities allocated to such Party under the Development Plan.

     5.2 Array Development Activities.

  (a)   Array shall use Commercially Reasonable Efforts to timely and diligently
conduct all Array Development Activities. Nothing in this Section 5.2 shall
limit Novartis’ right to concurrently undertake the Novartis Development
Activities as are assigned to it under the Development Plan. All Array
Development Activities shall be conducted by Array in accordance with the
Development Plan (including the Development Budget) and such reasonable
directions as may be issued by the JDC from time to time.     (b)   No less than
five (5) Business Days prior to each scheduled meeting of the JDC, Array will
provide the Novartis members of the JDC with a written report on the status and
progress of its activities under Section 5.2(a), which reports may include
information on progress versus plan, spend versus budget (quarterly), protocol
deviations, notable safety and efficacy findings (including serious adverse
events and events of interest from risk management perspective), inspection,
audit findings, and summaries of all interactions, and copies of all
correspondence, with Regulatory Authorities since the previous report.     (c)  
In addition, Array shall make available to Novartis such information about Array
Development Activities as may be reasonably requested by Novartis from time to
time.     (d)   Novartis shall have the right to review any data generated by
Array during the conduct of Array Development Activities, as may be reasonably
requested by Novartis from time to time.     (e)   Array shall notify Novartis
promptly upon scheduling, and provide Novartis with five (5) Business Days prior
notice, of any Regulatory

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

28



--------------------------------------------------------------------------------



 



      Authority meetings held by Array for the Array Lead Indication and,
Novartis, at its option, may attend and participate in such meetings.     (f)  
Array shall promptly inform Novartis in writing about any unforeseen and/or
material results, problems, difficulties or issues in connection with the Array
Development Activities or of which Array is otherwise aware with respect to the
Development of the Array Compounds and/or Products.     (g)   Array shall ensure
that Novartis’ authorized representatives may, during regular business hours,
(i) examine and inspect Array’s and its subcontractors’ facilities used by it in
the performance of Array Development Activities pursuant to the Development
Plan, and (ii) subject to applicable law, inspect all data, documentation and
work products relating to the activities performed by it and/or its
subcontractors, in each case generated pursuant to the Development Plan,
provided that to the extent Array does not have the right to permit Novartis to
directly conduct inspections of its subcontractors under subsections (i) and
(ii) above, Array agrees, upon Novartis’ request, to conduct such inspections on
Novartis’ behalf. This right to inspect facilities, data, documentation, and
work products relating to the Products may be exercised at any time upon thirty
(30) days advance written notice. Novartis shall be responsible for all costs of
any inspections conducted pursuant to this Section 5.2(g) (including all
reasonable costs incurred by Array and its subcontractors), which costs shall be
considered Development Costs.     (h)   Notwithstanding any other provision
hereof, if Array fails to use Commercially Reasonable Efforts to perform Array
Development Activities, Novartis shall have the right to give written notice to
Array specifying the claimed particulars of such failure, and in the event such
failure is not cured within sixty (60) days after such notice, Novartis shall
have the right thereafter to terminate Array’s right to participate in
Development activities hereunder by giving written notice to Array to such
effect; provided, however, that if such failure is capable of being cured but
cannot be cured within such sixty (60) day period and Array initiates actions to
cure such failure within such period and thereafter diligently pursues such
actions, Novartis shall grant Array such additional period as is reasonable in
the circumstances to cure such failure. In the event that Novartis terminates
Array’s right to participate in Development pursuant to this Section 5.2(h),
Array will cooperate in good faith to transition and transfer to Novartis all
remaining Development activities assigned to Array under the Development Plan,
including all information and data relevant to any such activities and all
supplies of any Array Compounds and Products then in Array’s possession or
control which Novartis has previously purchased, and to

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

29



--------------------------------------------------------------------------------



 



      the extent it has the right to do so, shall assign to Novartis all
relevant clinical trial agreements or agreements with contract research
organizations and all Regulatory Approvals.

     5.3 Novartis Development Activities.

  (a)   Novartis shall use Commercially Reasonable Efforts to timely and
diligently conduct all Novartis Development Activities and will be responsible
for conducting all other activities in connection with any other research and
Development activities with respect to the Array Compounds and/or Products not
delegated to Array under the Development Plan.     (b)   Novartis will use
Commercially Reasonable Efforts to Develop and seek Regulatory Approval, and to
perform its obligations under Sections 5.1, 5.3 and 5.5, for at least one
(1) Product in a Major Indication, unless the data does not support a Major
Indication, in which case Novartis will use Commercially Reasonable Efforts
towards a Minor Indication.     (c)   No less than five (5) Business Days prior
to each scheduled meeting of the JDC, Novartis will provide the Array members of
the JDC with a written report on the status and progress of its activities under
Section 5.3(a), which reports shall be consistent in format and content with the
reports Novartis normally prepares in connection with JDC meetings and may
include, as applicable, information on progress versus plan, spend versus budget
(quarterly), protocol deviations, notable safety and efficacy findings
(including serious adverse events and events of interest from risk management
perspective), inspection, audit findings, and summaries of all interactions, and
copies of all correspondence, with Regulatory Authorities since the previous
report.     (d)   The status, progress and results of the Novartis Development
Activities under Section 5.3(a), shall be discussed in reasonable detail at
meetings of the JDC.     (e)   In addition, Novartis shall make available to
Array (i) information about Novartis Development Activities, and (ii) any data
generated by Novartis during the conduct of Novartis Development Activities, in
each case as may be reasonably requested by Array from time to time.     (f)  
Novartis shall notify Array promptly upon scheduling, and provide Array with
five (5) Business Days prior notice, of any Regulatory Authority meetings with
FDA or EMEA held by Novartis or its Affiliate for a Product or Compound, and
Array, at its option, may attend such meetings.

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

30



--------------------------------------------------------------------------------



 



  (g)   Novartis shall promptly inform Array in writing about any unforeseen
and/or material results, problems, difficulties or issues in connection with the
Novartis Development Activities with respect to the Array Compounds and/or
Products.

     5.4 Compliance. Each Party agrees that in performing its obligations under
this Agreement (a) it shall comply with all applicable current international
regulatory standards, including cGMP, cGLP, cGCP and other rules, regulations
and requirements and (b) it will not employ or use any person that has been
debarred under Section 306(a) or 306(b) of the US Federal Food, Drug and
Cosmetic Act.
     5.5 Regulatory.

  (a)   Other than as set forth in Section 5.5(b) and (c) below, Novartis will
(i) determine the regulatory plans and strategies for the Array Compounds and/or
the Products, (ii) (either itself or through its Affiliates or Sublicensees)
make all Regulatory Filings with respect to the Product, (iii) be responsible
for obtaining and maintaining all Regulatory Approvals throughout the Territory
in the name of Novartis or its Affiliates or Sublicensees and (iv) be solely
responsible for conducting all meetings with Regulatory Authorities in
connection with the Development of Array Compounds or the Products.     (b)  
Array will hold the INDs for the Development of the Product for Array Lead
Indication and shall, in consultation with Novartis (i) determine the regulatory
plans and strategies for the Array Compounds and/or the Products for the Array
Lead Indication, (ii) make all Regulatory Filings with respect to the Product
for the Array Lead Indication, (iii) be responsible for obtaining all Regulatory
Approvals in the US and Europe for the Array Lead Indication, and (iv) be
responsible for conducting all meetings with Regulatory Authorities in the US
and Europe in connection with the Development of Array Compounds or the Products
for the Array Lead Indication. For clarity, it is understood that the
preparation and filing for Regulatory Approvals for the treatment of the Array
Lead Indication will be carried out by Array in consultation with Novartis under
the oversight of the JDC.     (c)   Notwithstanding Sections 5.5(a) and (b), the
Parties will co-file all NDAs filed in the US for the Array Lead Indication,
provided, that Array shall be the lead Party (i.e., shall be the party with
correspondence authority) with respect to such NDA’s and interactions with FDA
with respect thereto, and upon approval, Array will assign all of its right
title and interest in and to such NDAs to Novartis (and Novartis will assume
responsibility for such NDAs). Novartis will have the sole right to file MAAs
everywhere outside the US, provided, that Novartis will provide Array with a
reasonable opportunity to review and comment on such

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

31



--------------------------------------------------------------------------------



 



      filing(s). To the extent that applicable law or the FDA will not permit
the Parties to co-file such NDAs, the same shall be filed by Array.     (d)   As
soon as reasonably practicable after the Transition Date, Array shall, without
additional consideration, assign to Novartis or its designee Array’s existing
Regulatory Filings and those electronic documents related to such specific
components of such Regulatory Filings as are reasonably required for Novartis to
carry out the Novartis Development Activities. Array shall deliver notices of
such assignment to applicable Regulatory Authorities within thirty (30) days
after the Transition Date. As a result thereof, Novartis shall become the
exclusive owner of such specific components of such Regulatory Filings.
“Transition Date” shall mean the day that Array completes the Array Development
Activities with respect to the Array Lead Indication.     (e)   Each Party shall
fully cooperate with and provide assistance to the other in connection with
filings to any Regulatory Authority relating to the Array Compounds and/or the
Products, including by executing any required documents, providing access to
personnel and providing the other Party with copies of all reasonably required
documentation.     (f)   Array shall grant or cause to be granted to Novartis
and its Affiliates or Sublicensees cross-reference rights to any relevant drug
master files and other filings submitted by Array or its Affiliates with any
Regulatory Authority relevant to any Array Compound or the Products, including
without limitation cross-reference rights to the non-clinical and CMC sections
of Array’s IND(s) existing as of the Effective Date. Following the Effective
Date, Novartis shall (i) file its own IND with respect to Array Compound or the
Products and thereafter shall keep current the non-clinical and CMC sections of
such IND(s), and (ii) shall grant or cause to be granted to Array and its
Affiliates cross-reference rights to such non-clinical and CMC sections of such
IND(s) to the extent necessary or useful in Array’s Development of the Array
Lead Indication. In countries where cross-reference rights are deemed
insufficient, the Party possessing the relevant Regulatory Filing(s) shall
assist the Party desiring access to such Regulatory Filings in preparing and
providing the relevant Regulatory Authorities with equivalent Regulatory Filings
in order to enable such Party to comply with its regulatory obligations and
obtain the relevant Regulatory Approvals.     (g)   Novartis shall have the
right to disclose the existence of, and the results from, any clinical trials
conducted by Novartis, its Affiliates or Sublicensees under this Agreement in
accordance with its standard policies and upon reasonable prior written notice
to Array. Array shall have the right to disclose the existence of, and the
results from, any clinical trials conducted by Array or its Affiliates under
this Agreement

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

32



--------------------------------------------------------------------------------



 



      with respect to the Array Lead Indication, provided that (i) with respect
to clinical trials conducted by Array itself, such publication shall be subject
to Novartis’ reasonable consent, and (ii) with respect to clinical trials
conducted in collaboration with one or more third party investigators, Novartis
shall have a right of review and comment with respect to such publication
substantially similar to that of Array under its contract with such investigator
(or the applicable institution). Notwithstanding anything to the contrary above,
nothing in this Section 5.5(g) shall be deemed to prevent Array from disclosing
the existence of, and the results from, any clinical trial conducted by or under
the authority of Array to the extent that such disclosure is required under
applicable law.

     5.6 Development Costs.

  (a)   All Development Costs incurred by or on behalf of the Parties in
researching and Developing the Array Compounds and/or Products shall be borne as
follows:

  (i)   Novartis shall be responsible for all Development Costs incurred by or
on behalf of either Party with respect to Array Compounds or the Products, in
accordance with Development Plan, other than the Array Development Costs (as
defined below) which shall be borne by Array to the extent provided below.
Notwithstanding the foregoing, any Development Costs incurred by Array prior to
July 1, 2010 shall be borne by Array and such costs shall not be included within
the Array Development Costs.     (ii)   Array shall be responsible for [***] of
all Development Costs incurred after July 1, 2010 by or on behalf of either
Party (including Development Costs incurred during [***], subject to the next
sentence and (iii) below) with respect to Array Compounds or the Products, in
accordance with Development Plan (“Array Development Costs”); provided, that the
aggregate Array Development Costs shall not exceed [***] for all Products and
Array Compounds combined (the “Array Aggregate Cap”). Array Development Costs
with respect to [***]. Promptly following such [***], Array’s obligation to pay
Array Development Costs will [***]. Novartis shall deliver to Array an invoice
for the Accrued Array Development Costs in the form attached as Exhibit B and
Array shall pay Novartis all [***], subject to the Array Annual Cap (as defined
below) and the Array Aggregate Cap within sixty (60) days from the date of
receipt by Array of such invoice.     (iii)   Subject to the Array Aggregate
Cap, Array’s obligation to pay the Array Development Costs, including Accrued
Array Development

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

33



--------------------------------------------------------------------------------



 



      Costs, shall [***] and shall be capped on a yearly basis as follows (the
cap for each Contract Year being referred to as the “Array Annual Cap”):

      Contract Year   Array Annual Cap (USD) [***]   $[***] [***]   $[***] [***]
  $[***] [***]   $[***] [***]   $[***]

      provided, that, to the extent that the Array Development Costs (including
any [***]) for any Contract Year exceed the amount of the Array Annual Cap for
such year, the amount of such excess will be deemed Accrued Array Development
Costs for such Contract Year and accrued and added to the amount payable in the
following Contract Year, subject to the Array Aggregate Cap and the Array Annual
Cap for such following Contract Year (including in the [***] Contract Year of
the term of this Agreement and beyond if there are any unpaid amounts in the
[***] Contract Year of the term of this Agreement) until all such unpaid amounts
have been fully paid or until the Array Aggregate Cap is reached, whichever
occurs first, provided that Array’s payment obligation in [***] and each
subsequent Contract Year shall in no event exceed [***] per Contract Year. In no
event shall Array be obligated to make payments to Novartis in a Contact Year
for Array Development Costs (including any Accrued Array Development Costs) in
excess of the Array Annual Cap for such Contract Year.

  (b)   For so long as Array has or is accruing payment obligations with respect
to Array Development Costs (which, for the avoidance of doubt, includes [***]),
each Party shall prepare and deliver to the other Party (and during any period
thereafter in which Array Development Activities are continuing under the
Development Plan, Array shall prepare and deliver to Novartis) preliminary
quarterly written reports in a form approved by the JDC setting forth all
Development Costs (i.e., all FTE Costs and all Out-of-Pocket Costs) incurred in
the performance of all Development activities, as set forth in the Development
Plan in the applicable Calendar Quarter by such Party on an activity-by-activity
basis. Such preliminary quarterly reports shall be submitted within twenty-one
(21) days after the end of the relevant Calendar Quarter. Each Party shall then
have the opportunity to inquire to the other Party with respected to any items
included in the preliminary quarterly report so provided and to request
additional information related to Development Costs contained in the other
Party’s preliminary quarterly

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

34



--------------------------------------------------------------------------------



 



      report. Within forty-five (45) days after the end of the relevant Calendar
Quarter, Novartis will prepare and provide to Array a composite report setting
forth the Development Costs incurred by each Party for such quarterly period,
and the amount of Development Costs for which each Party is responsible in
accordance with Section 5.6(a). The composite report will compute a net amount
of Development Costs due to either Array or to Novartis, as the case may be. By
way of example, if the aggregate amount of Development Costs between the Parties
over a given quarterly period is [***].

  (c)   For any period in which Novartis is responsible for all Development
Costs incurred (including [***]), and to the extent that Array incurs Array
Development Costs in any Contract Year in excess of the amount it is obligated
to pay during such year, Novartis shall pay to Array the amount of Development
Costs properly incurred by Array pursuant to the terms of this Agreement in such
period. Payment of any amount pursuant to this Section 5.6(b) shall be made
within forty-five (45) days following delivery by Novartis of the composite
report for the applicable Calendar Quarter, and, in the case of payments by
Novartis, receipt for an invoice for the amount due in the form of Exhibit B.  
  (d)   From and after such time as Array has actually paid or incurred Array
Development Costs equal to the Array Aggregate Cap, or, with respect to any
Product, from and after such time as Array exercises its Opt-Out Option pursuant
to Section 5.7(a) with respect to such Product, then Novartis will be
responsible to pay one hundred percent (100%) of the Development Costs with
respect to all Array Compounds and the Products or such Product for which Array
has exercised its Opt-Out Option, as applicable.     (e)   Notwithstanding
anything to the contrary in this Section 5.6, to the extent that the Development
Plan includes studies of an Array Compound or Product together with a Novartis
compound or product, then the costs of such studies shall be included within the
Development Costs only if the primary purpose of such studies are for purposes
of obtaining Regulatory Approval or advancing the Development of such Array
Compound or Product. To the extent that Novartis performs clinical studies of
Array Compounds or Products in combination with other Novartis commercial or
experimental drugs, Novartis will charge the collaboration for such commercial
or experimental drugs as Development Costs in a manner consistent with the way
that it accounts for the cost of such commercial or experimental drugs when used
in combination studies with other Novartis products.

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

35



--------------------------------------------------------------------------------



 



     5.7 Array’s Opt-Out Option.

  (a)   Array may elect to opt-out of its requirement to pay the Array
Development Costs for a Product, on a Product-by-Product basis (each, an
“Opt-Out Option”). To exercise the Opt-Out Option, Array shall provide Novartis
with written notice of its intent to exercise its Opt-Out Option specifying the
applicable Product(s) on or before December 31st of such Calendar Year (each, an
“Opt-Out Notice”). Upon the delivery of an Opt-Out Notice, Array’s funding
commitment pursuant to Section 5.6 with respect to Development Costs for the
Product(s) covered by the Opt-Out Notice will terminate as of July 1st of the
following Calendar Year (the “Opt-Out Effective Time”); provided, however, that
Array shall continue Array Development Activities and shall have the one-time
option (exercisable by notice included in the Opt-Out Notice) to pay its portion
of Array Development Costs incurred through the Opt-Out Effective Time, subject
to the Array Annual Cap and the Array Aggregate Cap. By way of example, if Array
provides Novartis with an Opt-Out Notice on December 15, 2013, then the Opt-Out
Effective Time shall be July 1, 2014. If Array does not exercise such payment
option, it will not be obligated to pay any Array Development Costs that have
not been paid as of the date of the Opt-Out Notice or incurred after such
Opt-Out Notice. Upon exercise by Array of an Opt-Out Option for a Product, Array
will not have any right thereafter to co-fund the Development of such Product,
and its right to be the lead Party with respect to Development activities for
the Array Lead Indication and to Co-Detail the applicable Product(s) will
terminate.     (b)   Upon exercise by Array of an Opt-Out Option, the royalty
rates payable to Array with respect to the applicable Product(s) shall be
reduced as set forth in Section 8.4.

     5.8 Development Plan. The Development Plan and Development Budget shall be
updated each Calendar Year. Each updated Development Plan and Development Budget
shall include a reasonably detailed written plan of the material Development
activities to be performed by each Party through the end of the next Calendar
Year, and the budget for such activities, together with the JDC’s then-current
forecast of the activities and budget for Development of Products through the
projected date of Regulatory Approval (and in any case for at least three years,
including the first year of such Development Plan and Development Budget).
During periods in which an Array Lead Indication is being Developed, it is
understood that the Development Plan shall include sufficient activities and
resources, as determined by the JDC, consistent with the use of Commercially
Reasonable Efforts, to Develop and seek Regulatory Approval of the Product for
such Array Lead Indication in a prompt and expeditious manner.
     5.9 Term of On-going Development and Committee Obligations. At any time
during the Term following the third anniversary of the Effective Date, and for
any reason, Array
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

36



--------------------------------------------------------------------------------



 



shall have the right to withdraw from participation in the JDC and all
sub-committees of the JDC (collectively, “Committees”) upon written notice
(“Withdrawal Notice”) to Novartis, which notice shall be effective immediately
upon receipt. Following the issuance of a Withdrawal Notice and subject to this
Section 5.9, Array’s representatives to the Committees shall not participate in
any meetings of the Committees, nor shall Array have any right to vote on
decisions within the authority of the Committees. Following Array’s issuance of
a Withdrawal Notice pursuant to this Section 5.9: (i) all Committees shall be
disbanded; and (ii) Novartis shall have the right to make the final decision on
all matters previously within the scope of authority of the Committees.
6. MANUFACTURING
     6.1 Supply of Clinical and Commercial Requirements.

  (a)   Except for Existing Quantities of Product (as defined below), Novartis
will be solely responsible for the manufacture and supply of the Array Compounds
and Products as are required by both Parties for their Development activities
hereunder and for Commercialization of Products throughout the Territory, and
will use Commercially Reasonable Efforts to supply to Array quantities of
Product and Array Compound as are reasonably necessary for Array to perform the
Array Development Activities.     (b)   As of the Effective Date, Array has on
hand the quantities of Product specified on Exhibit D (the “Existing Quantities
of Product”), which Exhibit D also contains the cost incurred by Array in the
manufacture thereof (“Existing Product Cost”). Array shall supply Existing
Quantities of Product to Novartis under the following terms and conditions:

  (i)   Novartis shall order its requirements of the Initial Product from Array
until such time as the Existing Quantities of Product from Array are fully
utilized, provided that Array shall have the right to retain any Existing
Quantities of Product necessary for Array to conduct Array Lead Indication
studies. The Existing Quantities of Products will be delivered to Novartis
within forty-five (45) days following the delivery of a written request for
delivery of such Existing Quantities of Product by Novartis to Array. Novartis
shall reimburse Array for seventy-five percent (75%) of the Existing Product
Cost of such Existing Quantities of Product delivered to Novartis. Following the
delivery to Novartis and the acceptance by Novartis (pursuant to
Section 6.1(b)(v)) of such Existing Quantities of Product, Array will provide an
invoice to Novartis in the form of Exhibit B for such Existing Product Cost and,
subject to Section 6.1(b)(iv), Novartis shall pay such invoice within forty-five
(45) days following receipt of such invoice. For

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

37



--------------------------------------------------------------------------------



 



      the avoidance of doubt, the Existing Product Cost shall not constitute
Development Costs.

  (ii)   Subject to Section 6.1(b)(v), title to, and risk of loss with respect
to, all Existing Quantities of Product supplied by Array to Novartis under this
Section 6.1 shall pass to Novartis upon the receipt of such Existing Quantities
of Product by Novartis or its designee at its point of delivery. The
Out-of-Pocket Costs of shipping, insurance and freight shall be included as
Development Costs.     (iii)   Array shall provide to Novartis the most recent
certificate of analysis, certificate of compliance and all associated batch
records for each shipment of Existing Quantities of Product.     (iv)   Array
represents and warrants that the Array Compounds and Products supplied by it to
Novartis (A) shall not be misbranded or adulterated; (B) will meet the
specifications set forth in the attachment to Exhibit D, (C) will conform with,
and will have been manufactured and stored in accordance with, applicable laws
and regulatory requirements, including current Good Manufacturing Practices
applicable to the Existing Quantities of Product, and (D) with regard to the
Product, shall have a residual shelf life of not less than 80% of the Product
total shelf life (collectively, “Conforming Compound or Product”).     (v)  
Novartis shall have the right to accept or reject any Existing Quantities of
Product within thirty (30) days after it has received such Existing Quantities
of Product and completed all quality assurance and other testing of such
Existing Quantities of Product. Novartis shall provide notice to Array of its
acceptance or rejection of the Existing Quantities of Product within such thirty
(30) day period. For the avoidance of doubt, it is understood and agreed that
(A) Novartis shall only be responsible to accept and pay for Conforming Compound
or Product, (B) Novartis’ sole remedy, and Array’s sole liability with respect
to Existing Quantities of Product delivered to Novartis that are not Conforming
Compound or Product shall be replacement of such non-conforming Existing
Quantities of Product with Conforming Compound or Product, or at Novartis’
election, refunding to Novartis the amount paid by Novartis for such
non-Conforming Compound or Product; provided that in the event that there are no
remaining Existing Quantities of Product available for supply to Novartis,
Novartis’ sole remedy, and Array’s sole liability, shall be for Array to refund
to Novartis the amount paid by Novartis for such non-Conforming Compound or
Product.

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

38



--------------------------------------------------------------------------------



 



  (c)   Prior to Novartis ordering any Existing Quantities of Product, the
Parties shall in good faith negotiate and enter into a Supply and Quality
Agreement including the terms set forth in this Section 6.1 and other mutually
acceptable terms.

     6.2 Manufacturing Know-How and Assistance.

  (a)   Without limiting the provisions of Article 4, during the period from the
Effective Date until the [***] anniversary of the Effective Date and thereafter
as mutually agreed, Array shall:

  (i)   fully cooperate with and provide assistance to Novartis or its designee,
through documentation, consultation, training and face-to-face meetings, to
enable Novartis or its designee in an efficient and timely manner to proceed
with Development and manufacturing of the Array Compounds and/or Product and to
obtain all appropriate Regulatory Approvals for manufacturing (including
qualification by the applicable Regulatory Authority of manufacturing sites);
and     (ii)   make appropriate personnel available to assist Novartis or its
designee at any time and from time to time as reasonably requested by Novartis,
and shall provide the appropriate personnel of Novartis or its designee with
access to the personnel and manufacturing and other operations of Array for such
periods of time and in such manner as is reasonable in order to familiarize the
personnel of Novartis or its designee with Array Know-How and Joint Know-How
relating to the Development and manufacture of the Array Compounds and/or
Products and the application of the same. At Novartis’ request, such assistance
shall also be furnished at the manufacturing facilities of Novartis or its
designee.

  (b)   Without limiting the foregoing, Array shall cooperate with and provide
assistance to Novartis or its designee with respect to the transfer of the Array
Technology and all applicable manufacturing processes to Novartis.     (c)  
Array shall provide the assistance required under this Section 6.2 either
directly or through its Third Party suppliers and/or subcontractors. The
Out-of-Pocket Costs and FTE Costs incurred by Array in connection with such
assistance shall be deemed Development Costs. Notwithstanding Section 6.2(a)
above, if at any time following the [***] anniversary of the Effective Date
Novartis reasonably requires additional information regarding the Development
and manufacturing of the Array Compounds and/or Products in connection with the
filing of the first NDA for ARRY-162, then upon request of Novartis, Array

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

39



--------------------------------------------------------------------------------



 



      agrees to supply Novartis with such information to the extent such
information is in Array’s possession.

7. COMMERCIALIZATION
     7.1 Commercialization.

  (a)   Subject to Array’s right to elect to Co-Detail the Product in the United
States as set forth in Section 7.2, Novartis will be solely responsible for
Commercialization of the Product throughout the Territory, including planning
and implementation, distribution, booking of sales, pricing and reimbursement.  
  (b)   Novartis shall itself, or through its Affiliates or Sublicensees, use
Commercially Reasonable Efforts to Commercialize at least one (1) Product.
Subject to compliance with the foregoing and Section 7.2, the Commercialization
of the Products shall be in Novartis’ sole discretion and shall be at Novartis’
sole expense.     (c)   Novartis agrees to establish list prices and discounts
for each Product in the best interests of such Product, taking into account the
competitive environment, product profile and commercial potential of the
Product.

     7.2 Array Co-Detail Right. Novartis recognizes that at some time in the
future, Array may wish to launch a field force in the US and for that purpose
may wish to participate in the Detailing of the Product in oncology indications
in the US. For purposes of this Section 7.2, the term Product shall be deemed to
refer only to any Product approved by the FDA for an oncology indication.

  (a)   Co-Detail Option of Array. With respect to each Product launched by
Novartis in the United States, Array will have an option (the “Co-Detail
Option”) to Co-Detail such Product in the United States according to the terms
and conditions set forth in this Section 7.2. This Co-Detail Option may be
exercised, at Array’s discretion, on a Product-by-Product basis. At least three
(3) months before the planned submission of an NDA to the FDA for each Product.
Novartis will notify Array of Novartis’ preliminary estimate of the annual
Details it anticipates for such Product in the United States (the “Co-Detail
Notice”). In the event that Array wishes to Co-Detail such Product in the United
States, it shall provide notice in writing to Novartis no later than thirty
(30) days after its receipt of the Co-Detail Notice (the “Co-Detail Option
Exercise Notice”) (each such Product for which Array exercises the Co-Detail
Option, to the extent Array does not subsequently exercise its termination right
pursuant to Section 7.2(j), a “Co-Detailed Product”).     (b)  
Commercialization Plan. Novartis shall establish in good faith and apprise Array
of the operating plan for Co-Detailing of the Co-Detailed

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

40



--------------------------------------------------------------------------------



 



      Product setting forth in reasonable detail and providing for a fair and
reasonable allocation between Novartis and Array of the responsibilities of the
Parties, territory alignments, Prescribers, and activities to be conducted in
connection with Co-Detailing of the Co-Detailed Product for approved indications
in oncology in the US (an “Commercialization Plan”).

  (c)   Co-Detailing Meeting; Scope of Co-Detailing. At such time as Array
exercises its Co-Detail Option with respect to a Co-Detailed Product, Array and
Novartis shall have a meeting (“Co-Detail Meeting”) to discuss specific aspects
of Array’s desired level of participation in the Co-Detail of such Product in
the United States (the “Array Co-Detail Effort”); Array shall have the right to
designate Array’s level of Co-Detail Effort, provided, however, that Array
Co-Detail Effort shall not exceed [***] of the total Detailing effort for such
Product in the United States.     (d)   Promptly following the Co-Detail Meeting
with respect to a Co-Detailed Product, Array shall provide Novartis with
reasonably detailed plans to Novartis’ reasonable satisfaction, describing ways
in which Array will have in place, at least one (1) Calendar Quarter before the
earlier of the anticipated First Commercial Sale of such Product in the United
States and/or contemplated start of Detailing activities for such Product in the
United States, the requisite sales force and sales force infrastructure required
to provide the Array Co-Detail Effort as follows:

  (A)   Such sales force shall comprise Array-employed sales representatives who
(I) have a level of experience and/or academic qualifications similar to
standards imposed by Novartis upon its own sales force for the Product, which
Novartis shall provide to Array as soon as practical but in no event later than
the filing of the NDA for the Product in the United States; and (II) devote not
less than [***] of their full business time and attention to Detailing of such
Product; and     (B)   Such sales force infrastructure shall be discussed at the
Co-Detail Meeting and shall include (to the extent reasonably necessary for
Array to perform the Co-Detailing activities allocated to Array under the
Commercialization Plan): (I) a sales force automation system through which sales
representatives can record calls electronically, receive email communications
and reports, view sales reports and download specialist targets and lists;
(II) a sample accountability system that complies with all applicable laws and
regulations; (III) a sales training department;

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

41



--------------------------------------------------------------------------------



 



      (IV) a department responsible for the design and administration of Array
sales incentive plan; (V) a voice mail system; (VI) a system for sales reporting
and analysis; (VII) a sales administration and operations department that
handles, among other things, fleet management; (VIII) a department that
establishes and maintains territory alignments consistent with target customer
lists provided by Novartis; (IX) an electronic roster system that tracks sales
force vacancy, turnover, demographics and territory occupancy; (X) an electronic
field expense reporting system; (XI) compliance reporting as required by all
applicable laws and regulations and (XII) the areas in which Array will rely on
Novartis’ infrastructure.

  (e)   Promptly following Array’s exercise of its Co-Detailing Option for the
Product in accordance with Section 7.2(a), Novartis and Array shall, enter into
a more detailed co-detailing agreement (the “Co-Detailing Agreement”) within
ninety (90) days, which reflects (i) Array’s non-exclusive right to Co-Detail
such Product in the US in accordance with the terms and conditions of this
Section 7.2, (ii) the level of Co-Detail Effort specified by Array, and
(iii) such additional terms as are consistent with this Section 7.2 and are
reasonable and customary for an agreement of this type. The Co-Detailing
Agreement shall require Array’s sales representatives to comply with the same
healthcare compliance standards as are applicable to Novartis’ own sales
representatives promoting the Co-Detailed Product (to the extent applicable).  
  (f)   Array’s Co-Detail activities hereunder and under the Co-Detailing
Agreement shall be governed by a Commercialization Plan (including a
Commercialization budget) approved by Novartis and consistent with the
following:

  (A)   Novartis shall provide substantially the same sales training on the
Co-Detailed Product for Array’s sales force as the training on the Co-Detailed
Product Novartis provides to its own sales force for the Co-Detailed Product in
the United States. Array shall be responsible for the travel and housing costs
of its sales representatives for such training.     (B)   Array shall use
Commercially Reasonable Efforts to perform in a prompt and diligent manner all
Co-Detailing activities allocated to Array under the Commercialization Plan.    
(C)   Array’s sales representatives will utilize only the promotional materials
provided to them by Novartis, and

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

42



--------------------------------------------------------------------------------



 



      will not utilize any other promotional, advertising, communications or
other materials relating to or referring to the Co-Detailed Product. Array’s
sales representatives will conduct only those promotional activities relating to
the Co-Detailed Product that have been approved in advance in accordance with
the Commercialization plan. Array’s sales representatives shall not modify,
change or alter the promotional materials in any way whatsoever without the
express prior written consent of Novartis. Array’s sales representatives shall
use the promotional materials solely for the purpose of performing their
obligations under this Agreement. Array shall ensure that its sales
representatives perform in compliance with all applicable laws, rules and
regulations.

  (g)   Novartis may, subject to its obligations under Section 7.1, increase or
decrease the total number of Novartis sales representatives promoting a
Co-Detailed Product at any time. However, in the event Novartis determines to
increase or decrease the total number of Novartis sales representatives
promoting a Co-Detailed Product in the United States it shall so notify Array
and Array shall have one hundred eighty (180) days from the date of such notice
to determine whether it will make a corresponding change in the number of Array
sales representatives conducting such activities. In addition, Array shall have
the right to reduce (but not increase), in its discretion, the number of sales
representatives it will deploy under the Commercialization Plan, upon at least
one hundred eighty (180) days notice to Novartis.     (h)   For clarity,
regardless of Array’s decision to Co-Detail, Novartis shall retain all
decision-making authority related to Product branding, marketing plan,
advertising, materials, regulatory and legal affairs, and pricing and commercial
terms and all other aspects of Commercializing the Product in the US.     (i)  
Array’s costs of performing Co-Detailing activities will be reimbursed by
Novartis on an FTE basis at the FTE Rate; provided, however, that Novartis may
deduct such reimbursed costs from any Sales Milestones payable to Array by
Novartis pursuant to Section 8.2. Array shall not be entitled to any other
compensation for performing Co-Detailing activities. It is understood that the
FTE Costs of Array’s sales representatives will be reimbursed from the time such
sales representatives are hired by Array in accordance with Section 7.2(d)
(including the period prior to the start of Detailing activities as contemplated
therein). The FTE Costs incurred by Array pursuant to this Section 7.2, the
Co-Detailing Agreement and the Commercialization Plan shall be reimbursed by
Novartis on a quarterly basis, provided that

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

43



--------------------------------------------------------------------------------



 



      such FTE Costs are incurred in accordance with the Co-Detailing Agreement
or the Commercialization Plan, as the case may be, previously approved by
Novartis. Upon the end of each Calendar Quarter, Array shall provide to Novartis
a statement of the FTE Costs so incurred during such quarter, together with an
invoice therefore, and Novartis shall pay the amount due within forty five
(45) days after receipt of such invoice and statement.     (j)   Right to
Terminate. Array shall have the right to terminate its Co-Detailing of any
Co-Detailed Product, and its obligations under this Section 7.2 with respect to
such Co-Detailed Product, on a Co-Detailed Product-by-Co-Detailed Product basis,
upon one hundred eighty (180) days prior notice to Novartis. Upon such
termination by Array, (A) Array shall have no further right to reimbursement by
Novartis under this Section 7.2 with respect to the terminated Co-Detailed
Product, other than for services provided prior to the effective date of such
termination and (B) Array shall have no further right to Co-Detail such
Co-Detailed Product.     (k)   Indemnification for Employee Claims. Each Party
will indemnify, defend, and hold harmless the other and its Affiliates, and its
and their directors, employees and agents (collectively, the “Employer
Indemnitees”) from and against any damages, liability, loss and costs that may
be paid or payable by any such Employer Indemnitee resulting from or in
connection with any claim or other cause of action asserted by any Sales
Representative employed by the indemnifying Party (or by any federal, state or
local governmental authorities on behalf of such an employee) arising out of the
actions of the indemnifying Party with respect to disciplining or termination of
such employee; reclassification of such employee, or other actions with respect
to such employee in the execution or performance of Co-Detailing activities
contemplated under this Agreement. The procedures of section 15.3 shall apply to
the foregoing indemnity.     (l)   Array Tradename. To the extent permitted by
law, all promotional materials used in the promotion of the Co-Detailed Product
in the US shall include the statement, with a reasonable degree of prominence,
that the Co-Detailed Product is licensed from Array, with the Array name or
logo; provided, however, that Novartis’ obligation under this sentence shall not
apply to any primary packaging of the Co-Detailed Product (i.e., packaging that
is in direct contact with the Product or the Product itself, including but not
limited to vials, blister packs, tablets and capsules, other than pill bottles).

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

44



--------------------------------------------------------------------------------



 



     7.3 Pharmacovigilance.

  (a)   Within a reasonable amount of time, not to exceed six (6) months from
the Effective Date, the Parties shall agree upon and implement a procedure for
the mutual exchange of safety information associated with the Products. The
details of the operating procedures relating to the exchange shall be the
subject of a mutually-agreed upon written pharmacovigilance agreement (the
“Pharmacovigilance Agreement”). Such Pharmacovigilance Agreement shall govern
the collaboration between the Parties enabling each to comply with its
respective obligations under applicable laws, regulations and guidelines with
regard to adverse event data collection, analysis and reporting.     (b)   It is
further acknowledged and agreed that if the Parties enter into a Co-Detailing
Agreement pursuant to the provisions set forth in Section 7.2(e) above, any such
Co-Detailing Agreement shall specify that Array shall promptly report to
Novartis any adverse events related to the use of the Product in conformity with
the adverse event reporting procedures established by Novartis. In addition,
each party shall promptly notify the other of any complaint relating to the
Product received by Array.     (c)   The Parties shall promptly inform each
other (via their respective appointed pharmacovigilance representatives) of any
new safety information, including without limitation, suspected serious adverse
reactions (whether unexpected or not), clinical trial reports and/or ad interim
analyses results and the timely notification of trial completion in accordance
with all applicable law and regulations governing safety reporting, including
relevant timelines. For clarity, in the event the Parties have executed a
Pharmacovigilance Agreement, all relevant safety findings (both clinical and
pre-clinical) should be included in periodic reports per the detailed
Pharmacovigilance Agreement and regulatory requirements.     (d)   The Parties
shall promptly inform each other (via their respective appointed
pharmacovigilance representatives) of any safety issues and/or actions planned
or taken for reasons of patient safety, including documentation such as Dear
Doctor Letters and any changes to the safety profile of the Product, as
documented in the current product label or investigator brochure in accordance
with applicable law and regulations governing safety reporting, including
relevant timelines, as may be further detailed in a separate pharmacovigilance
agreement.     (e)   The Parties agree that within ninety (90) days following
the Effective Date, Array will transition to Novartis its global database and
following such transition, Novartis will hold the global database, be primarily

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

45



--------------------------------------------------------------------------------



 



      responsible for authoring of the Periodic Safety Update Report and be
responsible for the Core Data Sheet and Investigator Brochure.     (f)   The
Parties agree that its pharmacovigilance systems/operations or contracted
pharmacovigilance activities will be audited at reasonable intervals to ensure
elements set forth in the Pharmacovigilance Agreement are being fulfilled for
the appropriate product. Both Parties will discuss and agree in good faith on
how such an audit will be conducted (audit plan, duration of audit, audit report
and corrective actions). Each Party’s routine audit will be scheduled no more
frequently than once every two (2) years, with a minimum of ninety (90) days
notice. Audits must be reasonable in scope and in relationship to the Product
and must take place during normal business hours. Parties will correct audit
observations in a timely manner and communicate those actions to the other
Party.     (g)   Each Party shall provide the other with a notice in the event
of a serious suspected breach of compliance with the Pharmacovigilance
Agreement. Within thirty (30) days following receipt of notice of such notice by
a Party hereto, a directed audit will be performed by the other party or an
independent Third Party.     (h)   The Parties shall allow foreign and local
health authorities to inspect their pharmacovigilance operations as it is
necessary for either Party to maintain registration in the countries where the
Product is marketed. A representative from the other Party may participate in
such inspections. The Parties shall communicate urgent or critical issues
affecting the other Parties pharmacovigilance activities within fourteen (14)
Business Days of receipt of documented findings cited during a health authority
inspection. Once corrective actions are determined, the inspected Party will
provide a summary of the relevant inspection findings with associated corrective
actions where the other Party is impacted.

8. FINANCIAL PROVISIONS
     8.1 Upfront Payment. In consideration of the licenses and rights granted to
Novartis hereunder, Novartis shall pay to Array a one-time, upfront payment of
forty million USD (US $40,000,000) within [***] after the later of (a) receipt
by Novartis of an original invoice in the form of Exhibit B, and (b) the
Effective Date.
     8.2 Milestone Payments.

  (a)   In further consideration of the licenses and rights granted to Novartis
hereunder, upon first achievement of each of the Development and Regulatory
Milestones set forth below by Novartis, or any of its Affiliates or Sublicensees
the corresponding one-time Milestone Payments shall be payable by Novartis to
Array:

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

46



--------------------------------------------------------------------------------



 



          Milestone   Milestone Payment (USD) Development Milestones
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  

          Regulatory Milestones Milestone   Milestone Payment (USD)
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

47



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, for the purpose of construing the
Development and Regulatory Milestone Payments specified in the above table:

  (i)   If Development of a Product is terminated after it achieves a
Development or Regulatory milestone, then that Milestone will not be due on
subsequent achievement of the same Milestone by a subsequent Product.     (ii)  
If a subsequent Development Milestone is achieved with respect to a particular
Product before one or more prior Development Milestones (e.g., if the [***]
occurs prior to [***]), then all such prior Development Milestones shall be
deemed achieved with respect to such Product upon achievement of the subsequent
Development Milestone and the corresponding Milestone Payments shall become due
and payable. Similarly, if [***] then the Milestone Payment due upon [***] shall
(if not previously paid) then be due and payable.     (iii)   Milestone Payments
for [***] are payable upon achievement of all of [***].     (iv)   Each [***]
will be counted only once as it relates to a particular Milestone Payment.    
(v)   Milestone achievement associated with [***] shall be paid as a [***] as
noted in the above table, and only once, regardless of the number of indications
outside of oncology for which a Product achieves each milestone.     (vi)   For
clarity, notwithstanding the foregoing or any other provision of this Agreement,
each Development and Regulatory Milestone Payment shall be payable only on the
first occurrence of such Milestone; and none of the Development or Regulatory
Milestone Payments shall be payable more than once.     (vii)   To the extent
that one or more of the foregoing Milestones is achieved as a result of [***]
conducted by Array in [***], the applicable Milestone payment shall be payable
to Array as [***], not a [***].

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

48



--------------------------------------------------------------------------------



 



  (b)   In further consideration of the licenses and rights granted to Novartis
hereunder, Novartis shall pay the following Sales Milestones:

          Sales Milestones Milestone (USD)   Milestone Payment (USD)
[***]
  $ [***]  
[***]
  $ [***]  
[***]
  $ [***]  
v
  $ [***]  

  (i)   Each Sales Milestone shall be payable only once per Product, the first
time worldwide Net Sales in all indications for such Product in a Calendar Year
exceeds the relevant threshold set forth above.     (ii)   Notwithstanding
anything to the contrary hereto, Novartis may deduct from any Sales Milestone
Payments due to Array, any amount it has reimbursed Array pursuant to
Section 7.2(i).

  (c)   Each Milestone Payment shall be deemed earned upon achievement of the
corresponding Milestone, and shall be notified by Novartis to Array (or by Array
to Novartis, if the Milestone is achieved by Array) within thirty (30) days
after achievement of the Milestone. Achievement of the first Development
Milestone ([***]) shall be as reasonably determined by Novartis, provided that
if trial actually proceeds into the [***]. Novartis shall make each Milestone
Payment in accordance with Section 9.1(a).

     8.3 Royalty Payments.

  (a)   In consideration of the licenses and rights to Novartis hereunder,
during the applicable Royalty Term and subject to Sections 8.3(b), 8.4, 8.5, 8.6
and 8.7, Novartis will make royalty payments to Array, on a Product-by-Product
basis, based on annual Net Sales of the applicable Product within the Field in
the Territory by Novartis, its Affiliates and Sublicensees at the applicable
rates set forth below.

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

49



--------------------------------------------------------------------------------



 



  (i)   For sales of a Product in the US:

          Total Net Sales of the Applicable     Product in the US in any
Calendar     Year by Novartis, its Affiliates     and/or Sublicensees   Royalty
Rate
[***]
    [***]  
[***]
    [***]  

  (ii)   For sales of a Product outside of the US:

          Total Net Sales of the Applicable     Product outside the US in any  
  Calendar Year by Novartis, its     Affiliates and/or Sublicensees   Royalty
Rate
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  
[***]
    [***]  

  (iii)   For example, if Net Sales of a given Product in the US in a Calendar
Year are [***], the royalty on such Net Sales shall be equal to [***].

  (b)   Royalties will be payable on a Product-by-Product and country-by-country
basis from First Commercial Sale of such Product in such country until the later
of (i) the expiration of the last to expire Valid Claim which, but for the
licenses granted in this Agreement, would be infringed by the Development,
registration, manufacture, use or Commercialization of such Product in such
country; and (ii) [***] from the First Commercial Sale of such Product in such
country (“Royalty Term”).

     8.4 Failure to Pay Array Development Costs. In the event that (i) Array
exercises its Opt-Out Option with respect to a Product pursuant to Section 5.7,
Array’s right to pay Array Development Costs is terminated pursuant to
Section 12.4(b)(ii), (ii) following a Change of Control or (iii) Array otherwise
fails to pay all Array Development Costs (subject to the Array
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

50



--------------------------------------------------------------------------------



 



Annual Cap, Array Aggregate Cap and other terms of this Agreement) with respect
to any Product for any reason (provided that, with respect to any default in the
obligation to pay Array Development Costs, such default is (A) not cured within
ninety (90) days after such payment is due, if such failure to pay is the first
such default by Array, (B) not cured within sixty (60) days after such payment
is due, if such failure to pay is the second such default by Array, or (C) not
cured within thirty (30) days after such payment is due, if such failure to pay
is the third or greater such default by Array), then the royalty rates
applicable to Net Sales of such Product in the US shall be reduced based on the
Array Contribution Ratio (as defined in Exhibit E), but in no case will the
royalty rates payable to Array be lower than the royalty rates contained in
Section 8.3(a)(ii), as if such rates were applicable to Net Sales of such
Product in the US. The specific methodology for such reduction is set forth on
Exhibit E.
     8.5 Know-How Royalty. For any period during the Royalty Term in which the
sale of a Product in any country is not covered by a Valid Claim in such
country, the royalty applicable to Net Sales of such Product in such country
during such period shall be equal to [***] of the weighted average of the
applicable royalty rate described above under Section 8.3(a)(i) or (ii), as the
case may be, on US or ex-US Net Sales, as applicable. By way of illustration of
the foregoing, assuming no reduction pursuant to Section 8.4, if Net Sales in
[***] in which the sale of a Product is not covered by a Valid Claim were [***]
and total ex-US Net Sales for the same calendar period were [***], the following
will apply. The royalty payments as computed with respect to the [***] of ex-US
Net Sales without regard to the rate reduction would be [***]. The average
weighted royalty rate would equal [***]. The royalty rate then applicable to the
Net Sales not covered by a Valid Claim would be [***]. Thus, the total royalty
payable would equal: [***].
     8.6 [***]. In the event of a [***] for a Product in any country, the
royalty rates applicable to Net Sales of such Product in such country in
accordance with Sections 8.3 and 8.4 shall be reduced by [***] for so long as
such [***] persists.
     8.7 Third Party Obligations.

  (a)   Notwithstanding the provisions of this Section 8.7, Array shall remain
responsible for the payment of royalty, milestone and other payment obligations,
if any, due to Third Parties under any Array Patents or Array Know-How which
have been licensed to Array prior to the Effective Date and are sublicensed to
Novartis under this Agreement. All such payments shall be made promptly by Array
in accordance with the terms of the applicable license agreement(s).     (b)  
If, after the Effective Date, Array acquires from a Third Party Patent Rights or
Know-How that would fall within the definition of Array Patent Rights and/or
Array Know-How (“Third Party IP”), Array shall provide Novartis with reasonable
notice of such acquisition and the terms thereof. Novartis shall then have the
option to either include or exclude such Third Party IP as Array Patent Rights
and/or Array Know-How. To the extent that Novartis notifies Array that such
Third Party IP

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

51



--------------------------------------------------------------------------------



 



      shall be included in Array Patent Rights and/or Array Know-How, then the
following shall apply:

  (i)   The licenses granted under Section 2.1 above with respect to such Third
Party IP shall be subject to Novartis reimbursing Array for any payments owing
to such Third Party by reason of Novartis’ exercise of rights granted in this
Agreement with respect to the Third Party IP together with a reasonable share of
all other non-royalty payment obligations owing to such Third Party,     (ii)  
To the extent such Third Party IP constitutes Dominating Patent Rights (as
defined in Section 8.7(c) below), the reimbursement for royalty payments made by
Novartis to Array with respect to such Third Party IP shall be treated as Third
Party royalty payments under Section 8.7(c) below.

  (c)   In the event that Novartis reasonably determines that Third Party Patent
Rights covering (i) the composition of matter, therapeutic use and/or
manufacture of an Array Compound would necessarily be infringed by the
manufacture, use or sale of a Product in a particular country without a license
of such Third Party Patent Rights (such Third Party Patent Rights, “Dominating
Patent Rights”) or (ii) the manufacture specifically of an Array Compound (i.e.,
not applicable to molecules other than an Array Compound) which do not
constitute a Dominating Patent Right but would materially reduce the cost of
goods sold thereof (such Third Party Patent Rights “Manufacturing Patent
Rights”), and Novartis acquires a license to such Dominating Patent Rights or
Manufacturing Patent Rights, Novartis shall be entitled to deduct from the
royalties due to Array [***] of the royalties paid by Novartis to such Third
Party under such license with respect to sales of such Product in such country;
provided, however, that in no event shall the royalties payable to Array in any
given Calendar Quarter be so reduced to [***] of the applicable royalty rate
under Section 8.3 for sales in a given country (taking into account any
applicable reduction to the US royalty rate called for in Section 8.4). Any
amount that Novartis is entitled to deduct that is reduced by the limitation on
the deduction in the foregoing proviso shall be carried forward and Novartis may
deduct such amount from subsequent amounts due to Array until the full amount
that Novartis was entitled to deduct is deducted. Array agrees to fully
cooperate with Novartis to acquire such rights. For such purposes, a patent
shall be deemed to be “necessarily infringed” if there is no practical
alternative to Commercializing a Product without infringing such patent.

     8.8 Royalty Floor. Notwithstanding the foregoing, in no event shall the
total royalty payable to Array in any Calendar Quarter after giving effect to
all applicable reductions set forth
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

52



--------------------------------------------------------------------------------



 



herein, be reduced to [***] of the rate specified in Section 8.3 for sales in a
given country (after giving effect to any applicable reduction to the US royalty
rate called for in Section 8.4) (the “Royalty Floor”); provided, however, that
the Royalty Floor shall be further reduced to [***] (after giving effect to any
applicable reduction to the US royalty rate called for in Section 8.4) to the
extent the event triggering such reduction is caused by [***].
     8.9 No Projections. Array and Novartis acknowledge and agree that nothing
in this Agreement shall be construed as representing an estimate or projection
of anticipated sales of any Product, and that the Milestones and Net Sales
levels set forth above or elsewhere in this Agreement or that have otherwise
been discussed by the Parties are merely intended to define the Milestone
Payments and royalty obligations to Array in the event such Milestones or Net
Sales levels are achieved. NEITHER ARRAY NOR NOVARTIS MAKES ANY REPRESENTATION
OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT NOVARTIS, ITS AFFILIATES OR
SUBLICENSEES WILL BE ABLE TO SUCCESSFULLY DEVELOP OR COMMERCIALIZE ANY PRODUCT
OR, IF COMMERCIALIZED, THAT ANY PARTICULAR NET SALES LEVEL OF SUCH PRODUCT WILL
BE ACHIEVED.
9. REPORTS AND PAYMENT TERMS
     9.1 Payment Terms.

  (a)   Novartis shall provide Array with written notice of its achievement of
each Milestone as soon as practicable and in any case within thirty (30) days
after the specified event triggering such Milestone is achieved by Novartis.
After receipt of such notice, Array shall submit an original invoice to Novartis
substantially in the form of Exhibit B for the corresponding Milestone Payment,
provided that no such invoice shall be submitted prior to the Effective Date.
Novartis shall make the corresponding Milestone Payment within as soon as
practicable, and in any case no later than forty-five (45) days after receipt of
such original invoice. With respect to Milestones achieved by Array, Array will
provide Novartis with written notice of its achievement of such Milestone,
together with an original invoice substantially in the form of Exhibit B. Array
shall promptly provide Novartis with such documentation supporting its
achievement of the Milestone as Novartis reasonably requests, and Novartis will
have no more than thirty (30) days from receipt of such notice to confirm the
occurrence of such Milestone. Novartis shall make the corresponding Milestone
Payment within forty-five (45) days after such confirmation (and no later than
seventy-five (75) days after receipt of Array’s invoice).     (b)   Within
forty-five (45) days after each Calendar Quarter during the term of this
Agreement following the First Commercial Sale of a Product, Novartis will
provide to Array a Sales & Royalty Report. After receipt of such report, Array
shall submit an original invoice to Novartis substantially in the form of
Exhibit B with respect to the royalty amount and other payments with respect to
the royalty amount shown therein.

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

53



--------------------------------------------------------------------------------



 



      Novartis shall pay all royalty amounts within forty-five (45) days after
receipt of such invoice.     (c)   Each Party shall provide to the other Party
an original invoice for all amounts due to it under this Agreement. Unless
otherwise noted, payments on such invoices shall be made within forty-five
(45) days of the other Party’s receipt of the applicable invoice. Invoices to
Novartis shall be substantially in the form set forth in Exhibit B.     (d)  
All payments from Novartis to Array shall be made by wire transfer in US Dollars
to the credit of such bank account as may be designated by Array in this
Agreement or in writing to Novartis. Any payment which falls due on a date which
is not a Business Day may be made on the next succeeding Business Day.     (e)  
For the avoidance of doubt, unless and until this Agreement becomes effective in
accordance with Section 17.17, no payments shall become due and payable. In
particular, while Development Costs and (if applicable) Milestone Payments with
respect to activities performed in accordance with the Development Plan shall
begin accruing from the Effective Date, neither Party will be obligated to
effect reimbursement to the other Party for any such costs incurred by the other
Party under or in connection with this Agreement, or payment for Milestone
Payments earned prior to the Effective Date, unless and until this Agreement
becomes effective in accordance with Section 17.17.

     9.2 Currency. All payments under this Agreement shall be payable in US
Dollars. When conversion of payments from any foreign currency is required to be
undertaken by Novartis, the USD equivalent shall be calculated using Novartis’
then-current standard exchange rate methodology as consistently applied in its
external reporting.
     9.3 Taxes.

  (a)   Except as provided in this Section 9.3, Array will pay any and all taxes
levied on account of any payments made to it under this Agreement. If any taxes
are required to be withheld by Novartis, Novartis will: (i) deduct such taxes
from the payment made to Array; (ii) timely pay the taxes to the proper taxing
authority; (iii) send proof of payment to Array; and (iv) reasonably assist
Array in its efforts to obtain a credit for such tax payment. Each Party agrees
to reasonably assist the other Party in lawfully claiming exemptions from and/or
minimizing such deductions or withholdings under double taxation laws or similar
circumstances; provided, however, that if either Party assigns its rights and
obligations under this Agreement to one or more of its Affiliates, the assigning
Party shall be responsible for any adverse withholding tax consequences to the
non-assigning Party that are incurred as a result of

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

54



--------------------------------------------------------------------------------



 



      payments no longer being made between Bermuda and the US or Switzerland
and the US.

  (b)   To the extent that the payments or activities under Articles 4, 5, 6 or
7.2, but excluding Sections 4.1 and 6.1(b)(i), are subject to any sales, use,
excise, ad valorem, value added, or other similar taxes, then to the extent such
taxes are not recoverable, the same shall be deemed Development Costs.

     9.4 Records and Audit Rights.

  (a)   Each Party shall keep, and shall require their Affiliates to keep,
complete, true and accurate books and records in accordance with its Accounting
Standards in relation to this Agreement, including Development Costs under
Article 5 and costs incurred by Array pursuant to Section 7.2 and, with respect
to Novartis, in relation to Net Sales and royalties. Novartis shall ensure that
any Sublicensees are bound by similar record keeping obligations in relation to
Net Sales. Each Party will keep such books and records at its principal place of
business (or the place of business of its Affiliates or Sublicensees, as
applicable) for at least three (3) years following the Calendar Quarter to which
they pertain.     (b)   Each Party (the “Audit Rights Holder”) may, upon written
request and at its expense (except as provided for in Section 9.4(f)), cause an
internationally-recognized independent accounting firm selected by it (except
one to whom the auditee has a reasonable objection) (the “Audit Team”) to audit
during ordinary business hours the books and records of the other Party
(“Auditee”) and its Affiliates (and with respect to Novartis, its Sublicensees)
for a given Calendar Year and the correctness of any payments made or required
to be made to or by such Party during such Calendar Year, and any report, data
or calculation underlying such payment (or lack thereof), pursuant to the terms
of this Agreement. Prior to commencing its work pursuant to this Agreement, the
Audit Team shall enter into an appropriate confidentiality agreement with the
Auditee. The Audit Team shall have the right to disclose to the Party requesting
the audit the results and its conclusions regarding any payments owed under this
Agreement, and said Party shall treat such conclusions as Confidential
Information pursuant to Article 11 hereto. For the avoidance of doubt,
notwithstanding the foregoing, the Audit Team shall not disclose to the Party
requesting the audit any more detailed information than such Party would have
otherwise been entitled to receive pursuant to this Agreement. To the extent
that Novartis does not have the right to grant Array the right to audit its
Sublicensees’ books and records hereunder, Novartis shall to the extent
permitted obtain for itself such right and, at the request of Array, Novartis
shall

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

55



--------------------------------------------------------------------------------



 



      exercise such audit right with respect to Sublicensees and provide the
results of such audit for inspection by Array pursuant to this Section 9.4(b).

  (c)   In respect of each audit of the Auditee’s books and records: (i) the
Auditee shall be audited not more frequently than once per year; (ii) no records
for any given year for an Auditee may be audited more than once; and (iii) the
Audit Rights Holder shall only be entitled to audit books and records of an
Auditee from the three (3) years prior to the Calendar Quarter in which the
audit request is made.     (d)   In order to initiate an audit for a particular
Calendar Year, the Audit Rights Holder must provide written notice to the
Auditee, which notice shall include one or more proposed dates for the audit and
which notice shall be given not less than sixty (60) days prior to the first
proposed audit date. The Auditee will reasonably accommodate the scheduling of
such audit. The Auditee shall provide the Audit Team(s) with full and complete
access to the applicable books and records and otherwise reasonably cooperate
with such audit.     (e)   The audit report and basis for any determination by
an Audit Team shall be made available for review and comment by the Auditee, and
the Auditee shall have the right, at its expense, to request a further
determination by such Audit Team as to matters which the Auditee disputes (to be
completed no more than thirty (30) days after the applicable audit report is
provided to such Auditee and to be limited to the disputed matters). If the
Parties disagree as to such further determination, the Audit Rights Holder and
the Auditee shall mutually select an internationally-recognized independent
accounting firm that shall make a final determination as to the remaining
matters in dispute, which determination shall be binding upon the Parties.    
(f)   If any audit finds any under-reporting or underpayment, or overcharging by
any Party, the underpaying or overcharging Party shall remit such underpayment
or reimburse such overcompensation to the underpaid or overcharged Party within
sixty (60) days of receiving the final audit report establishing such obligation
and a corresponding invoice. Further, if the audit for any one or more Calendar
Years shows an under-reporting or underpayment or an overcharge by the Auditee
for that period in excess of ten percent (10%) of the amounts properly
determined, the Auditee shall reimburse the Audit Rights Holder for its
out-of-pocket expenses, including the fees and expenses paid by it to the Audit
Team(s), in connection with said audit, which reimbursement shall be made within
sixty (60) days of receiving appropriate invoices and other support for such
audit-related costs.

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

56



--------------------------------------------------------------------------------



 



10. INTELLECTUAL PROPERTY RIGHTS
     10.1 Ownership of Inventions. All inventions arising from the Parties’
activities under this Agreement, including any patent applications and patents
covering such inventions, shall be owned as follows:

  (a)   All inventions and other Know-How arising from the Parties’ activities
under this Agreement, including any patent applications and patents covering
such inventions and other Know-How, made solely by employees or consultants of a
Party shall be owned by such Party.     (b)   All such inventions and other
Know-How made or developed jointly by employees or consultants of both Parties
shall be owned jointly by the Parties. Determination of inventorship shall be
made in accordance with US patent laws and any Patent Rights with a named
inventor that is an employee or consultant of each Party will be jointly owned.
    (c)   Array’s rights in any such Know-How and Patent Rights shall be
included in the licenses granted pursuant to Section 2.1(a) or 2.1(b), as
applicable, of this Agreement. Any jointly owned Know-How and Patent Rights will
be included in the Joint Know-How and Joint Patent Rights and licensed hereunder
to Novartis pursuant to Section 2.1(a) or 2.1(b), as applicable, of above. Each
Party may use, or license to any Third Party, any jointly owned Know-How and
Patent Rights for any other purpose not inconsistent with the license grants in
Sections 2.1(a) and (b) or such Party’s obligations under Section 2.4 without
accounting to or obtaining the approval of the other Party. However, except to a
permitted assignee under in Section 17.1, neither Party shall assign to any
Third Party its interest in any jointly owned Patent Rights without the other
Party’s prior written consent (not to be unreasonably withheld).

     10.2 Patent Prosecution.

  (a)   Array Patents.

  (i)   The responsibility for filing, prosecuting and maintaining the Array
Patents shall be as follows:

  (A)   Prior to the AZ Termination Date, Array or its designee will be
responsible for filing, prosecuting and maintaining the Array Patents at its own
cost and expense and Novartis will have the right to review and comment on
drafts of substantive patent submissions with respect thereto, which comments
shall be accepted by Array so long as they do not cause Array to be in breach of
the AZ Agreement. Array will consult with Novartis and keep Novartis reasonably
informed of the status of such Array Patents and

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

57



--------------------------------------------------------------------------------



 



      provide copies of all substantive documentation submitted to, or received
from, the patent offices in connection therewith, it being understood and agreed
that Array shall make all decisions relating thereto in accordance with
Novartis’ instructions so long as such instructions do not cause Array to be in
breach of the AZ Agreement.

  (B)   From and after the AZ Termination Date, Novartis will be responsible for
filing, prosecuting and maintaining the Array Patents, at its own cost and
expense. Array will fully cooperate with Novartis in connection with the filing,
prosecution and maintenance of the Array Patents, including by providing access
to relevant persons and executing all documentation reasonably requested by
Novartis. Novartis will consult with Array and keep Array reasonably informed of
the status of such Array Patents, it being understood and agreed that Novartis
shall make all decisions relating thereto.

  (ii)   The Party responsible for filing, prosecuting and maintaining the Array
Patents in accordance with Section 10.2(a) (the “Responsible Party”) will notify
the other Party of any decision to cease prosecution and/or maintenance of, or
not to continue to pay the expenses of prosecution and/or maintenance of, any
Array Patents. The Responsible Party will provide such notice at least thirty
(30) days prior to any filing or payment due date, or any other due date that
requires action, in connection with such Patent Right. In such event, the
Responsible Party shall, to the extent consistent with existing Third Party
rights, permit the other Party, at its sole discretion and expense, to continue
prosecution or maintenance of such Array Patent Right.     (iii)   Array shall
use its best efforts, including acting on Novartis’ suggestions, to modify as
soon as practicable the Array Patents by filing divisionals or taking such other
actions so that claims covering the Array Compounds that do not constitute AZ
Candidate Drugs are separated from claims covering AZ Candidate Drugs. To the
extent Array is not able to modify the Array Patents as provided in this
Section 10.2(a)(iii), Array shall cooperate with Novartis to prosecute the Array
Patents in the Territory in the same manner as set forth in this Section 10.2.

  (b)   Joint Patents.

  (i)   Novartis will be responsible for filing, prosecuting and maintaining any
Joint Patents at its own cost and expense. Array will fully cooperate with
Novartis in connection with the filing, prosecution

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

58



--------------------------------------------------------------------------------



 



      and maintenance of such Joint Patents, including by providing access to
relevant persons and executing all documentation reasonably requested by
Novartis. Novartis will consult with Array and keep Array reasonably informed of
the status of such Joint Patents and will provide Array with all material
filings and correspondences with the patent authorities with respect to such
Joint Patents for Array’s review and comment, it being understood and agreed
that Novartis shall make all decisions relating thereto.

  (ii)   Novartis will notify Array of any decision not to file applications
for, or to cease prosecution and/or maintenance of, or not to continue to pay
the expenses of prosecution and/or maintenance of, any Joint Patents. Novartis
will provide such notice at least thirty (30) days prior to any filing or
payment due date, or any other due date that requires action, in connection with
such Patent Right. In such event, Novartis shall permit Array, at its sole
discretion and expense, to file or to continue prosecution or maintenance of
such Joint Patent.

     10.3 Patent Infringement.

  (a)   Each Party will notify the other of any infringement by a Third Party of
any of the Array Patents or Joint Patents through the development or
commercialization of a Competing Product in the Territory of which such Party
becomes aware, including any “patent certification” filed in the United States
under 21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions in
other jurisdictions and of any declaratory judgment, opposition, or similar
action alleging the invalidity, unenforceability or non-infringement of any of
the Array Patents or Joint Patents (collectively “Competing Product
Infringement”).     (b)   Competing Product Infringement.

  (i)   Novartis will have the first right to bring and control any legal action
to enforce the Array Patents or the Joint Patents in connection with a Competing
Product Infringement at its own expense as it reasonably determines appropriate,
and Array shall have the right, at its own expense, to be represented in any
such action by counsel of its own choice. Additionally, Novartis agrees to keep
Array fully apprised with respect to such enforcement action. In the event
Novartis elects not to initiate an action to enforce the Array Patents or the
Joint Patents in connection with a Competing Product Infringement within one
hundred twenty (120) days of a request by Array to do so, (or within such
shorter period which may be required to preserve the legal rights of Array under
the laws of the relevant government), Array may initiate such action at its
expense, and Novartis shall have the right, at its own

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

59



--------------------------------------------------------------------------------



 



      expense, to be represented in any such action by counsel of its own
choice. Array agrees to keep Novartis fully apprised with respect to such
enforcement action.

  (ii)   At the request of the Party enforcing the Array Patents or the Joint
Patents (the “Enforcing Party”), the other Party (the “Non-Enforcing Party”)
shall provide reasonable assistance in connection with such enforcement action,
including by executing reasonably appropriate documents, cooperating in
discovery and filing the action or joining as a party to the action if required.
Without limiting the foregoing, upon the written request of Novartis, Array
shall file an action for a Competing Product infringement with respect to a
Generic Equivalent.     (iii)   In connection with any such proceeding, the
Enforcing Party shall not enter into any settlement admitting the invalidity of,
or otherwise impairing the Non-Enforcing Party’s rights in, the Array Patents or
the Joint Patents without the prior written consent of the Non-Enforcing Party,
which will not be unreasonably withheld or delayed.     (iv)   Any recoveries
resulting from such an action relating to a claim of Competing Product
Infringement of the Array Patents or the Joint Patents shall be first applied
against repayment of each Party’s actual out-of-pocket costs and expenses, or
proportionate percentages thereof, in connection therewith. Any remainder will
be shared as follows: Array shall be paid an amount equal to the royalties that
would have been due upon sales of the infringing product as if such infringing
sales had been Net Sales of a Product sold by Novartis, and the remaining
portion of such recovery shall be paid to Novartis.

  (c)   AZ Agreement. Novartis’ rights under Section 10.3(b) are subject to
rights previously granted to AstraZeneca AB (“AZ”) under that certain
Collaboration and License Agreement between Array and AZ, effective as of
December 18, 2003, as amended by that certain Amendment to Collaboration and
License Agreement, between Array and AZ, effective as of June 1, 2009
(collectively, the “AZ Agreement”).For the avoidance of doubt, all rights
granted to or retained by Array pursuant to Sections 8.3.1 and 8.3.3 of the AZ
Agreement shall, to the extent relating to Array Compounds or Products, be
subject to this Agreement, including this Section 10.3. Without limiting the
preceding sentence, [***]. Any enforcement actions initiated by AZ with respect
to a Competing Product Infringement shall be deemed initiated by Array for
purposes of Section 10.3(b), and the costs and expenses incurred by Array in
such enforcement action shall include any costs and expenses

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

60



--------------------------------------------------------------------------------



 



      reimbursed or required to be reimbursed by Array to AZ in accordance with
the AZ Agreement in such enforcement action. Additionally it is further
understood that notwithstanding anything to the contrary in this Agreement, the
AZ Agreement, and the rights granted to AZ thereunder, shall in no event
constitute a breach of Sections 2.4(a), 14.2 or 14.3.

  (d)   [***]. Notwithstanding the foregoing, upon the written request of
Novartis, Array shall [***].

     10.4 Reserved.
     10.5 Trademarks. Novartis shall have the right to brand the Products using
Novartis related trademarks and any other trademarks and trade names it
determines appropriate for the Products, which may vary by country or within a
country (“Product Marks”). Novartis shall own all rights in the Product Marks
and register and maintain the Product Marks in the countries and regions it
determines reasonably necessary.
     10.6 Patent Extensions.

  (a)   The Parties shall cooperate and shall take each other’s advice into
reasonable account in obtaining patent term restoration (under but not limited
to Drug Price Competition and Patent Term Restoration Act), supplemental
protection certificates or their equivalents, and patent term extensions with
respect to the Array Patents in any country and/or region where applicable.
Subject to Array’s obligations to AZ under the AZ Agreement, Novartis shall have
the right to direct Array’s actions in exercising any rights granted to or
retained by Array pursuant to the AZ Agreement with respect to any such patent
term extensions. Notwithstanding the foregoing, Array shall not be obligated to
take an action requested by Novartis if such action would limit the ability of
Array to obtain a patent extension with respect to an AZ Licensed Product.    
(b)   The Parties will discuss the decision regarding patent extensions,
provided that Novartis shall have the final decision making authority with
respect thereto.

     10.7 [***]. Array shall have the right to [***] Novartis, or any of its
Affiliates or Sublicensees, [***] with respect to an Array Compound or a
Product; and any such [***] by Array shall become effective ninety (90) days
after the date of such [***] from Array, unless Novartis, or its Affiliate or
Sublicensee, as applicable, has [***].
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

61



--------------------------------------------------------------------------------



 



11. CONFIDENTIALITY
     11.1 Duty of Confidence.

  (a)   Subject to the other provisions of this Article 11, all Confidential
Information disclosed by a Party or its Affiliates under this Agreement will be
maintained in confidence and otherwise safeguarded by the recipient Party and
its Affiliates. The recipient Party may only use any such Confidential
Information for the purposes of this Agreement and pursuant to the rights
granted to the recipient Party under this Agreement. Subject to the other
provisions of this Article 11, the recipient Party and its Affiliates shall hold
as confidential such Confidential Information of the other Party or its
Affiliates in the same manner and with the same protection as such recipient
Party maintains its own confidential information. Subject to the other
provisions of this Article 11 and Article 13, a recipient Party may only
disclose Confidential Information of the other Party to: (i) its Affiliates and
Sublicensees; and (ii) employees, directors, agents, contractors, consultants
and advisers of the Party and its Affiliates and Sublicensees, in each case to
the extent reasonably necessary for the purposes of, and for those matters
undertaken pursuant to, this Agreement; provided that such Persons are bound to
maintain the confidentiality of the Confidential Information in a manner
consistent with the confidentiality provisions of this Agreement.     (b)  
Subject to Section 11.3 below, Array shall maintain in confidence and otherwise
safeguard all Array Know-How to the extent such Know-How is of confidential and
proprietary nature, and each Party shall maintain in confidence and otherwise
safeguard all Joint Know-How to the extent such Joint Know-How is of
confidential and proprietary nature. The foregoing shall not preclude a Party
from disclosing its own Know-How or Joint Know-How for purposes outside the
scope of the exclusive licenses granted to the other Party under this Agreement.

     11.2 Exceptions. The obligations under this Article 11 shall not apply to
any information to the extent the recipient Party can demonstrate by competent
evidence that such information:

  (a)   is (at the time of disclosure) or becomes (after the time of disclosure)
known to the public or part of the public domain through no breach of this
Agreement by the recipient Party or its Affiliates;     (b)   was known to, or
was otherwise in the possession of, the recipient Party or its Affiliates prior
to the time of disclosure by the disclosing Party or any of its Affiliates;

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

62



--------------------------------------------------------------------------------



 



  (c)   is disclosed to the recipient Party or an Affiliate on a
non-confidential basis by a Third Party who is entitled to disclose it without
breaching any confidentiality obligation to the disclosing Party or any of its
Affiliates; or     (d)   is independently developed by or on behalf of the
recipient Party or its Affiliates, as evidenced by written records, without
reference to the Confidential Information disclosed by the disclosing Party or
its Affiliates under this Agreement.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the recipient Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the recipient Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the recipient Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the recipient Party unless the combination and its principles are
in the public domain or in the possession of the recipient Party.
     11.3 Authorized Disclosures.

  (a)   In addition to disclosures allowed under Section 11.2, Novartis may
disclose Confidential Information belonging to Array or its Affiliates to the
extent such disclosure is necessary in the following instances: (i) filing or
prosecuting Patent Rights as permitted by this Agreement; (ii) in connection
with Regulatory Filings for Products; (iii) prosecuting or defending litigation
as permitted by this Agreement; (iv) complying with applicable court orders or
governmental regulations (including securities regulations); or (v) to the
extent otherwise necessary or appropriate in connection with exercising the
license and other rights granted to it hereunder.     (b)   In addition,
Novartis and its Affiliates and Sublicensees may disclose Confidential
Information of Array to Third Parties as may be necessary or useful in
connection with the Development, manufacture or Commercialization of the Array
Compounds and/or Product(s) as contemplated by this Agreement, including in
connection with subcontracting transactions. The foregoing shall apply
reciprocally to Array in connection with the exercise of the Array Development
Activities.     (c)   In the event the recipient Party is required to disclose
Confidential Information of the disclosing Party by law or in connection with
bona fide legal process, including disclosures of the type contemplated by
Section 11.3(a)(iv), such disclosure shall not be a breach of this Agreement;
provided that the recipient Party (i) informs the disclosing Party as soon as
reasonably practicable of the required disclosure;

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

63



--------------------------------------------------------------------------------



 



(ii) limits the disclosure to the required purpose; and (iii) at the disclosing
Party’s request and expense, assists in an attempt to object to or limit the
required disclosure.
     11.4 Ongoing Obligation for Confidentiality. Upon early termination of this
Agreement for any reason, each Party and its Affiliates shall immediately return
to the other Party or destroy any Confidential Information disclosed by the
other Party, except for one copy which may be retained in its confidential files
for archive purposes or to the extent such Party’s right to use such Know-How of
the other Party expressly survives such termination under Article 13 below.
     11.5 Terms of this Agreement. Each of the Parties agrees not to disclose to
any Third Party the terms and conditions of this Agreement without the prior
approval of the other Party, except that either Party may disclose the Agreement
to advisors (including financial advisors, attorneys and accountants) or as
otherwise permitted for a disclosure of Confidential Information in this
Article 11.
12. TERM AND TERMINATION
     12.1 Term. The term of this Agreement will commence upon the Effective Date
and continue, on a Product-by-Product and country-by-country basis, until the
expiration of the royalty obligations of Novartis with respect to the applicable
Product in the applicable country, unless earlier terminated as permitted by
this Agreement. Upon expiration of the term of this Agreement, on a
Product-by-Product and country-by-country basis, the licenses granted to
Novartis hereunder shall continue in effect, as exclusive, fully paid-up,
royalty-free, transferable, perpetual and irrevocable with respect to such
Product and such country.
     12.2 Termination for Breach.

  (a)   If either Novartis or Array is in material breach of any material
obligation hereunder, the non-breaching Party may give written notice to the
breaching Party specifying the claimed particulars of such breach, and in the
event such material breach is not cured within ninety (90) days after such
notice, the non-breaching Party shall have the right thereafter to terminate
this Agreement immediately by giving written notice to the breaching Party to
such effect; provided, however, that if such breach is capable of being cured
but cannot be cured within such ninety (90) day period and the breaching Party
initiates actions to cure such breach within such period and thereafter
diligently pursues such actions, the non-breaching Party shall grant the
breaching Party such additional period as is reasonable in the circumstances to
cure such breach.     (b)   Notwithstanding this Section 12.2, in the event of
Array’s uncured material breach of any of its obligations under Section 7.2 or
the Co-Detailing Agreement, Novartis shall have the right to terminate Array’s
rights under Section 7.2 and the Co-Detailing Agreement, and

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

64



--------------------------------------------------------------------------------



 



      this Agreement shall otherwise continue in full force and effect as if
Array’s Co-Detailing Option under Section 7.2 had expired without Array’s
exercising such option.     (c)   In the event that arbitration is commenced
with respect to any alleged breach hereunder, no purported termination of this
Agreement pursuant to this Section 12.2 shall take effect until the resolution
of such arbitration.     (d)   Novartis shall not be required to make any
Milestone Payments pursuant to Section 8.2 to the extent that the applicable
triggering event for such Milestone Payment occurs during the termination notice
period set forth in this Section 12.2 or during any arbitration with respect to
any alleged material breach by Array hereunder; provided, that if the outcome of
any such termination or arbitration is such that Novartis’ licenses hereunder
remain in effect (either because the Agreement has not been validly terminated
or because Novartis’ licenses remain in effect as set forth in Section 13.2),
then such Milestone Payment shall become immediately payable by Novartis (to the
extent required under Section 13.2(b), if applicable).     (e)   Any termination
by any Party under this Section 12.2 and the effects of termination provided
herein shall be without prejudice to any damages or other legal or equitable
remedies to which it may be entitled from the other Party.

     12.3 Termination for Insolvency. Either Array or Novartis may terminate
this Agreement without notice if an Insolvency Event occurs in relation to the
other Party. In any event when a Party first becomes aware of the likely
occurrence of any Insolvency Event in regard to that Party, it shall promptly so
notify the other Party in sufficient time to give the other Party sufficient
notice to protect its interests under this Agreement. Novartis may terminate
this Agreement in the event Array rejects this Agreement under Section 365 of
the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq. (the “Code”).
     12.4 Partial Termination for Change of Control of Array.

  (a)   Array shall provide written notice to Novartis within twenty-four
(24) hours following any event or transaction (or series of events or
transactions) that constitutes a Change of Control.     (b)   In the event of a
Change of Control of Array, Novartis shall have the right, upon written notice
to Array, within sixty (60) days after Novartis receives notice of consummation
of such Change of Control, to:

  (i)   terminate the provisions of Article 3, and upon such notice, Array shall
have no rights, and Novartis will not be obligated, under Article 3 for the
remaining term of this Agreement;

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

65



--------------------------------------------------------------------------------



 



  (ii)   terminate the provisions of Article 5 on a partial basis solely with
respect to Array’s right and obligation to conduct Array Development Activities,
and pay future Array Development Costs and upon such notice, Array or its
successor will (A) cooperate in good faith to transition and transfer to
Novartis all remaining Development activities assigned to Array under the
Development Plan, including all information and data relevant to any such
activities and all supplies of any Array Compounds and Products then in Array’s
possession or control, including assignment of all relevant clinical trial
agreements or agreements with contract research organizations and all Regulatory
Approvals, and (B) have the right to pay to Novartis any unpaid Array
Development Costs previously incurred and invoiced;     (iii)   terminate the
provisions of Section 7.2 and the Co-Detailing Agreement, and upon such notice,
Array shall have no rights and Novartis will not be obligated under Section 7.2
and the Co-Detailing Agreement for the remaining term of this Agreement (other
than with respect to the transition to Novartis of any Detailing activities then
being conducted by Array, which transition shall be conducted in accordance with
applicable provisions of the Co-Detailing Agreement); and/or     (iv)   Novartis
shall provide Array annual updates on its progress with respect to the
Development and Commercialization of the Array Compounds and Products hereunder,
including the overall status of ongoing clinical trials, and material adverse
events reporting (if any).

  (c)   For clarity, Novartis shall be entitled, in its sole discretion, to make
the elections provided for in this Section 12.4 upon each occurrence of a Change
of Control of Array.

     12.5 Termination by Novartis Without Cause. Novartis may terminate this
Agreement without cause at any time after the Effective Date in its entirety, or
on a Product-by-Product or country-by-country basis, on one hundred eighty
(180) days prior written notice.
     12.6 Rights in Bankruptcy.

  (a)   All licenses, Commercialization, manufacturing and Development rights
granted under or pursuant to this Agreement are, and will otherwise be deemed to
be, for purposes of Section 365(n) of the Code and any similar laws in any other
country in the Territory, licenses of rights to “intellectual property” as
defined under Section 101 of the Code. The Parties agree that Novartis, as
licensee of such rights under this Agreement, will retain and may fully exercise
all of its protections, rights and elections under the Code and any similar laws
in any other

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

66



--------------------------------------------------------------------------------



 



      country in the Territory. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against Array under the Code
and any similar laws in any other country in the Territory, Novartis will be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
and the same, if not already in its possession, will be promptly delivered to it
(i) upon any such commencement of a bankruptcy proceeding upon its written
request therefor, unless Array elects to continue to perform all of its
obligations under this Agreement, or (ii) if not delivered under (i) above, upon
written request therefor by Novartis following the rejection of this Agreement
by or on behalf of Array.     (b)   All rights, powers and remedies of Novartis
provided for in this Section 12.6 are in addition to and not in substitution for
any and all other rights, powers and remedies now or hereafter existing at law
or in equity (including, without limitation, under the Code and any similar laws
in any other country in the Territory). In the event of the Bankruptcy of Array,
Novartis, in addition to the rights, power and remedies expressly provided
herein, shall be entitled to exercise all other such rights and powers and
resort to all other such remedies as may now or hereafter exist at law or in
equity (including, without limitation, under the Code and any similar laws in
any other country in the Territory). The Parties agree that they intend the
following Novartis rights to extend to the maximum extent permitted by law,
including, without limitation, for purposes of the Code and any similar laws in
any other country in the Territory: (i) the right of access to any intellectual
property (including all embodiments thereof) of Array, or any Third Party with
whom Array contracts to perform an obligation of Array under this Agreement
which is necessary for the Development, registration, manufacture and/or
Commercialization of Products in the Territory; (ii) the right to contract
directly with any Third Party described in (i) to complete the contracted work,
and (iii) the right to cure any breach of or default under any such agreement
with a Third Party and set off the costs thereof against amounts payable to
Array under this Agreement.

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

67



--------------------------------------------------------------------------------



 



13. EFFECT OF TERMINATION
     13.1 Accrued Obligations. Except as otherwise expressly provided herein,
the expiration or termination of this Agreement for any reason shall not release
either Party from any liability that, at the time of such expiration or
termination, has already accrued to the other Party or that is attributable to a
period prior to such expiration or termination, nor will any termination of this
Agreement preclude either Party from pursuing all rights and remedies it may
have under this Agreement, or at law or in equity, with respect to breach of
this Agreement prior to such expiration or termination.
     13.2 Termination by Novartis for Cause. Upon termination of this Agreement
by Novartis pursuant to Section 12.2(a) or 12.3:

  (a)   Any licenses granted by Novartis to Array will terminate and revert to
Novartis;     (b)   the licenses and other rights granted by Array to Novartis
under the Array’s Technology and Array’s interest in any Joint Technology will
remain in effect in accordance with their respective terms (including Articles 8
and 9); provided, however, that (i) the license granted to Novartis in
Section 2.1 shall become a perpetual and irrevocable license; (ii) the amount of
any Milestone Payments and royalties applicable to Net Sales of Product shall be
[***] other than for a breach of Section 2.4, without prejudice to any other
remedies; (iii) the reduction in Milestone Payments and royalties shall be
credited against any other monetary damages awarded to Novartis as a result of
Array’s breach; and (iv) Novartis shall have the right to offset the full amount
of any remaining monetary damages awarded to it (i.e., any amount in excess of
the reduction set forth in subsection (ii) above) against any Milestone Payments
and/or royalties.     (c)   Section 2.3 shall survive with respect to Array only
in accordance with its terms for the duration of the Royalty Term;     (d)   For
the avoidance of doubt, Section 2.3 shall terminate as to Novartis;     (e)  
Novartis shall continue to have the right, as applicable, to prosecute,
maintain, enforce and defend the Array Patents and Joint Patents to the extent
specified in Sections 10.2 and 10.3;     (f)   Except as set forth in this
Section 13.2 and in Sections 13.1 and 13.4, the rights and obligations of the
Parties hereunder shall terminate as of the date of such termination.

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

68



--------------------------------------------------------------------------------



 



     13.3 Termination by Novartis Without Cause or by Array for Cause. Upon
termination of this Agreement by Novartis pursuant to Section 12.5 or by Array
pursuant to Section 12.2(a) or 12.3, the following shall apply:

  (a)   Wind-down Period.

  (i)   Development. In the event there are any ongoing clinical trials of any
Product in the Territory, at Array’s request, following the date a notice of
termination has been issued by Novartis pursuant to Section 12.5 or by Array
pursuant to Section 12.2 or 12.3, Novartis agrees to continue such trials in the
normal course until the effective date of the termination, or, to the extent so
requested by Array, to promptly transition to Array or its designee such
clinical trials or portions thereof. Novartis agrees promptly to reimburse Array
for [***] of the Out-of-Pocket Costs incurred by Array in connection with
Array’s continued performance of such clinical trials during the [***] after the
date notice of such termination is delivered. Notwithstanding anything herein to
the contrary, following the effective date of termination of this Agreement,
Novartis may terminate any ongoing or continuing trials in its sole discretion
to the extent that Array does not request that such trials be transitioned to
Array in accordance with the foregoing.     (ii)   Commercialization. To avoid a
disruption in the supply of Product to patients, if the Agreement is terminated
after the [***], Novartis, its Affiliates and its Sublicensees shall continue to
distribute (but for the avoidance of doubt, shall have no obligation to promote
or market) the Product in each country of the Territory in which it is being
distributed, in accordance with the terms and conditions of this Agreement,
until the date on which Array notifies Novartis in writing that Array has
secured an alternative distributor or licensee for the Product in such country,
but in no event for more than [***] after the effective date of any termination
of this Agreement (the “Wind-down Period”); provided that Novartis, its
Affiliates and its Sublicensees shall cease such activities, or any portion
thereof, in a given country upon sixty (60) days’ notice by Array requesting
that such activities (or portion thereof) be ceased. Notwithstanding any other
provision of this Agreement, during the Wind-down Period, Novartis’ and its
Affiliates’ and Sublicensees’ rights with respect to the Array Compound and the
Products in the Territory shall be non-exclusive and, without limiting the
foregoing, Array shall have the right to engage one or more other distributor(s)
and/or licensee(s) of any Product in all or part of the Territory. Any Product
sold or disposed by Novartis in the Territory during the

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

69



--------------------------------------------------------------------------------



 



      Wind-down Period shall be subject to applicable payment obligations under
Articles 8 and 9 above.     (iii)   Array’s Activities. Array shall use
Commercially Reasonable Efforts to prepare itself for, and enable Novartis to,
transition to Array as soon as reasonably practicable the activities described
in Sections 13.3(a)(i) and (a)(ii).

  (b)   Assignment of Regulatory Filings and Regulatory Approvals. At Array’s
request, and to the extent permitted under applicable law, Novartis shall assign
or cause to be assigned to Array or its designee (or to the extent not so
assignable, Novartis shall take all reasonable actions to make available to
Array or its designee the benefits of) all Regulatory Filings for all Product in
the Territory, including any such Regulatory Filings made or owned by Novartis’
Affiliates and/or Sublicensees. In each case, unless otherwise required by any
applicable law, the foregoing assignment (or availability) shall be made as soon
as reasonably practicable after the effective date of any termination of this
Agreement and in any event no later than thirty (30) days after the effective
date of such termination, or if such assignment cannot legally be made within
such thirty-day period, as soon thereafter as such assignment can legally be
made. Array shall use Commercially Reasonable Efforts to assist Novartis in any
manner reasonably requested by Novartis to effectuate such assignments.     (c)
  Supply. Novartis shall use Commercially Reasonable Efforts to transition to
Array upon Array’s request, and Array shall use Commercially Reasonable Efforts
to be in a position to receive the transitioning of, any arrangement with any
contractor from which Novartis had arranged to obtain a supply of the Array
Compound or Products. In the event that such materials are manufactured by
Novartis, then, upon request by Array, Novartis shall continue to provide Array
with such materials at a price equal to Novartis’ Fully Burdened Manufacturing
Cost for such materials for not longer than [***] after the effective date of
such termination; provided that Array shall use commercially reasonable efforts
to obtain such alternative source as soon as practicable. In addition, Novartis
shall promptly provide to Array a copy of all data pertaining to the manufacture
of the Array Compound and the Products to the extent not previously provided to
Array, and Array shall have the right to use (and authorize the use of) and to
disclose all such data following termination of this Agreement for purposes of
manufacturing Products, subject to reasonable procedures to maintain the
confidentiality thereof.     (d)   Safety Issues. Notwithstanding
Section 13.3(a) and (c) above, if Novartis reasonably determines that the
conduct of any clinical trial or

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

70



--------------------------------------------------------------------------------



 



      the sale of a Product should be discontinued because the Product is unsafe
for human use or if continued Development or Commercialization of the Product
would be unethical, then Novartis shall have no obligation to continue clinical
trials of such Product pursuant to Section 13.3(a)(i), to continue to
Commercialize such Product pursuant to Section 13.3(a)(ii), or to supply Array
with quantities of such Product pursuant to Section 13.3(c).     (e)  
Transition. Novartis shall use Commercially Reasonable Efforts to cooperate with
Array and/or its designee to effect, and Array shall use Commercially Reasonable
Efforts to effectuate, a smooth and orderly transition in the development, sale
and ongoing marketing, promotion and Commercialization of the Products in the
Territory during the Wind-down Period.     (f)   License of Novartis Technology;
Transfer of Data and Know-How. Effective as of the notice of such termination,
to the extent requested by Array, Array shall have and is hereby granted by
Novartis an exclusive, irrevocable, world-wide license, with the right to
sublicense, under any Patent Rights and Know-How owned or Controlled by Novartis
or its Affiliates which are reasonably necessary in order to continue, or were
actually used to manufacture, Develop and/or Commercialize Array Compounds and
Products to research, Develop, make, use, import, offer for sale, sell and
otherwise Commercialize (or have any of the foregoing done on its behalf) such
Array Compounds and Products. Section 11.1(b) shall cease to apply and Array
shall be free to use and disclose without restriction all Array Know-How. In
addition, effective as of the notice of such termination, Novartis shall
(x) promptly provide to Array a copy of all such Know-How, to the extent not
previously provided to Array, and (y) assign and hereby assigns to Array all
Product-specific trademarks then being used in connection with the manufacture,
Development or Commercialization of Products. The foregoing rights and license
shall be fully paid and royalty-free, provided that (i) if the effective date of
termination occurs after either Party has initiated a [***] of a Product, but
prior to such Product having achieved [***] in cumulative aggregate worldwide
Net Sales, then Array shall pay to Novartis a royalty on the Net Sales of such
Product worldwide, on a Product-by-Product basis and on a country-by-country
basis, at a rate of [***], such royalty to commence once cumulative aggregate
worldwide Net Sales of such Product of at least [***] have been achieved, and
(ii) if the effective date of such termination occurs after cumulative aggregate
worldwide Net Sales of a Product hereunder of at least [***] have been achieved,
then Array shall pay to Novartis a royalty on the Net Sales of such Product
worldwide, on a Product-by-Product basis and on a country-by-country basis, at a
rate of [***]. The royalties due under subsections (i) and (ii) above shall
continue on a country-by-country

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

71



--------------------------------------------------------------------------------



 



      basis until the later of: (A) the expiration of the last to expire Valid
Claim (as defined in Section 1.1 but substituting Novartis for Array in such
definition solely for purposes of this Section 13.3(g)) so licensed to Array by
Novartis covering such Product in such country; and (B) the tenth (10th)
anniversary of the First Commercial Sale of such Product by Array, its
Affiliates or licensees (including Novartis, its Affiliates or Sublicensees) in
such country. For purposes of such royalties, the definition of Net Sales and
Sections 8.5-8.8, 9.1(b), 9.2 and 9.3(a) above shall apply, mutatis, mutandis.  
  (g)   Third Party Payments. Array shall be responsible for the payment of
milestones, royalties and any other payment obligations, if any, due to Third
Parties under (A) Array Technology as set forth in Section 8.7(a) and 8.7(b) and
(B) Third Party technology obtained by Novartis under Section 8.7(c), to the
extent Novartis assigns or sublicenses the right to such technology to Array.  
  (h)   Array Development Costs. Any unpaid Accrued Array Development Costs as
of the effective date of termination, shall be cancelled and deemed fully paid
and discharged. In addition, for the Calendar Year in which the termination
occurs, the Array Annual Cap shall be prorated based on the number of days in
such Calendar Year prior to the effective date of such termination.     (i)  
Other Rights and Obligations. Except as set forth in this Section 13.3 and in
Sections 13.1 and 13.4, the rights and obligations of the Parties hereunder
shall terminate as of the date of such termination.

     13.4 Survival. The provisions of Articles 1, 13 (including any other
Articles and Sections of this Agreement which survive by virtue of the express
terms of Article 13), 15 and 17 and Sections 9.4, 10.1 and 12.2(e) shall survive
expiration or termination of this Agreement. In addition, the provisions of
(i) Articles 11 and 16 shall survive the termination or expiration of this
Agreement for a period of ten (10) years and Sections 9.1-9.3 shall survive to
the extent that Novartis continues to be obligated to pay Milestone Payments and
royalties to Array pursuant to the applicable provisions of Article 13; and
(ii) Sections 10.3-10.6 shall survive to the extent that the licenses granted to
Novartis hereunder survive pursuant to the applicable provisions of Article 13.
In the event that this Agreement is terminated with respect to only certain
Product(s) or certain country(ies), the provisions of this Section 13.4 shall
apply only with respect to the terminated Product(s) or country(ies), as
applicable.
     13.5 Termination Not Sole Remedy. Termination is not the sole remedy under
this Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies will
remain available except as agreed to otherwise herein.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

72



--------------------------------------------------------------------------------



 



14. REPRESENTATIONS, WARRANTIES AND COVENANTS
     14.1 Representations and Warranties by Each Party. Each Party represents
and warrants to the other as of the Effective Date that:

  (a)   it is a corporation duly organized, validly existing, and in good
standing under the laws of its jurisdiction of formation;     (b)   it has full
corporate power and authority to execute, deliver, and perform this Agreement,
and has taken all corporate action required by law and its organizational
documents to authorize the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement;     (c)   this
Agreement constitutes a valid and binding agreement enforceable against it in
accordance with its terms;     (d)   all consents, approvals and authorizations
from all governmental authorities or other Third Parties required to be obtained
by such Party in connection with this Agreement have been obtained; and     (e)
  the execution and delivery of this Agreement and all other instruments and
documents required to be executed pursuant to this Agreement, and the
consummation of the transactions contemplated hereby and thereby do not and
shall not (i) conflict with or result in a breach of any provision of its
organizational documents, (ii) result in a breach of any agreement to which it
is a party; or (iii) violate any law.

     14.2 Representations and Warranties by Array. Array represents and warrants
to Novartis as of the Effective Date that:

  (a)   Exhibit A of this Agreement includes a complete and accurate list of
(x) all Patent Rights described in clause (i) of the definition of Array Patents
in existence as of the Effective Date, indicating the owner, licensor and/or
co-owner(s) thereof if any such Array Patent is not solely owned by Array and
(y) all license, assignment, distribution or other agreements existing as of the
Effective Date relating to the Array Patents and Array Know-How; provided,
however, that notwithstanding the foregoing, Array is not making any
representations or warranties with respect to any Array Patents that are
included in the definition of Array Patents solely due to the fact that they are
useful for the research, Development, manufacture, use or Commercialization of
the Array Compounds and/or Products in the Field and to practice the licenses
granted hereunder;     (b)   except as specified on Exhibit A, Array is the sole
and exclusive owner, or exclusive licensee of all of the Array Patents, free
from

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

73



--------------------------------------------------------------------------------



 



      Encumbrances which would contravene or conflict with the rights granted
Novartis hereunder, and is listed in the records of the appropriate governmental
agencies as an owner of record or exclusive licensee for each registration,
grant and application included in such Array Patents;     (c)   Except with
respect the Array Patent Rights that name at least one AZ inventor, which Array
Patent Rights are listed on Exhibit G, Array has obtained from all individuals
who participated in any respect in the invention or authorship of any Array
Technology effective assignments of all ownership rights of such individuals in
such Array Technology, either pursuant to written agreement or by operation of
law;     (d)   All of Array’s and its Affiliates employees, officers and
consultants have executed agreements or have existing obligations under
applicable laws requiring assignment to Array of all inventions made during the
course of and as the result of their association with Array and obligating the
individual to maintain as confidential Array’s Confidential Information as well
as confidential information of other parties (including Novartis and its
Affiliates) which such individual may receive, to the extent required to support
Array’s obligations under this Agreement;     (e)   Array has the right to grant
to Novartis the licenses that it purports to grant hereunder;     (f)   Array
has the right to use and disclose and to enable Novartis to use and disclose (in
each case under appropriate conditions of confidentiality) the Array Know-How
free from Encumbrances;     (g)   To Array’s knowledge, the issued patents in
the Array Patents are valid and enforceable without any Claims, challenges,
oppositions, interference or other proceedings pending or threatened against any
of the Array Patents and Array has filed and prosecuted patent applications
within the Array Patents in good faith and complied with all duties of
disclosure with respect thereto;     (h)   there have been no Claims, challenges
or other proceedings pending or, to its knowledge, threatened against any of the
Array Know-How;     (i)   to Array’s knowledge, neither Array nor any of its
Affiliates has committed any act, or omitted to commit any act, that may cause
the Array Patents to expire prematurely or be declared invalid or unenforceable;
    (j)   all application, registration, maintenance and renewal fees in respect
of the Array Patents as of the Effective Date have been paid and all

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

74



--------------------------------------------------------------------------------



 



      necessary documents and certificates have been filed with the relevant
agencies for the purpose of maintaining the Array Patents;     (k)   neither
Array nor any of its Affiliates has granted, nor will grant during the term of
this Agreement, to any Third Party, including any academic organization or
agency, any rights to the Array Compounds or Product;     (l)   the Array
Technology comprise all of the intellectual property rights of Array used by
Array and its Affiliates consultants and contractors in the Development of the
Array Compounds and Products prior to the Effective Date;     (m)   to Array’s
knowledge, the Development, registration, manufacture, use or Commercialization
of the Array Compounds or Products do not infringe the Patent Rights or
misappropriate the Know-How of any Third Party, nor has Array or its Affiliates
received any written notice alleging such infringement or misappropriation;    
(n)   neither Array nor any of its Affiliates have initiated or been involved in
any proceedings or claims in which it alleges that any Third Party is or was
infringing or misappropriating any Array Technology, nor have any such
proceedings been threatened by Array or any of its Affiliates, nor does Array or
any of its Affiliates know of any valid basis for any such proceedings;     (o)
  no officer or employee of Array or any of its Affiliates is subject to any
agreement with any other Third Party which requires such officer or employee to
assign any interest in any Array Technology relating to the Array Compounds or
Product to any Third Party;     (p)   Array and its Affiliates have taken
reasonable precautions to preserve the confidentiality of the Array Know-How;  
  (q)   neither Array nor any of its Affiliates have entered into a government
funding relationship that would result in rights to any Array Compounds or
Product residing in the US Government, National Institutes of Health, National
Institute for Drug Abuse or other agency, and the licenses granted hereunder are
not subject to overriding obligations to the US Government as set forth in
Public Law 96 517 (35 U.S.C. 200-204), as amended, or any similar obligations
under the laws of any other country;     (r)   neither Array nor any of its
Affiliates has granted any Third Party rights that would otherwise interfere or
be inconsistent with Novartis’ rights hereunder, and there are no agreements or
arrangements to which Array or any of its Affiliates is a party relating to the
Product, Array Compounds, Array Patents, or Array Know-How that would limit the
rights granted to Novartis under this Agreement or that restrict or will

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

75



--------------------------------------------------------------------------------



 



      result in a restriction on Novartis’ ability to Develop, manufacture,
register, use or Commercialize the Array Compounds and the Product in the
Territory;     (s)   neither the execution of, nor performance of the terms of,
this Agreement breach in any way, the AZ Agreement;     (t)   Array has provided
Novartis with a true, correct and complete copy of the AZ Agreement, including
any and all amendments thereto;     (u)   Array has provided Novartis with a
redacted copy of each agreement under which it obtains rights to any of the
Array Patents, which copy sets forth all of Array’s rights and obligations with
regard to such agreement. A list of such agreements is attached in Exhibit A to
this Agreement;     (v)   neither Array nor any of its Affiliate has committed
any act which amounts to a material breach of any of Array’s obligations under
any agreement under which it obtains rights to any of the Array Technology;    
(w)   notwithstanding anything to the contrary contained in this Agreement,
Array has not failed to disclose to Novartis any material fact or circumstance
known to Array and relating to any of the Array Compounds or the Products that
Array believes would be reasonably material to Novartis in connection with this
Agreement or the transactions contemplated herein;     (x)   Array and its
Affiliates have followed reasonable practices by conducting periodic patent
searches common in the industry to determine whether the Array Compounds or
Products infringe the patent rights of a Third Party and has made available to
Novartis all such search results; and     (y)   Exhibit H sets forth a complete
and accurate list of all Array Compounds that, as of the Effective Date, are not
subject to the Right of First Discussion under Section 4.4 of the AZ Agreement
(such Array Compounds and all other Array Compounds that are AZ Compounds that,
at any time after the Effective Date, are no longer subject to such Right of
First Discussion, the “AZ Non-ROFD Compounds”).

     14.3 Covenants.

  (a)   Array covenants and agrees that:

  (i)   it will not grant any interest in the Array Technology or Joint
Technology which is inconsistent with the terms and conditions of this
Agreement, nor shall Array assign or otherwise transfer any of

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

76



--------------------------------------------------------------------------------



 



      its right, title or interest in or to the Array Technology or Joint
Technology to any Third Party in a manner that would adversely affect Novartis’
rights therein under this Agreement (provided, that any assignee or transferee
shall expressly agree that such Array Technology or Joint Technology and its
rights therein as subject to this Agreement), and, subject to Section 11.3,
Array will use all reasonable precautions to preserve the confidentiality of the
Array Know-How and the Joint Know-How that are of a confidential and proprietary
nature;     (ii)   it will not grant any Third Party, including any academic
organization or agency, any rights to the Array Compounds or Products;     (iii)
  it will not amend or modify the terms of any agreement under which it obtains
rights to any of the Array Technology (in a manner that would negatively affect
the right of Novartis) without the prior written consent of Novartis;     (iv)  
Array and its Affiliates will comply with, perform and observe in all material
respects all obligations under each agreement under which it obtained rights to
any of the Array Technology prior to the Effective Date, and will not commit any
act or fail to perform any such obligation which would amount to a default or
event of default or which, with the giving of notice, the lapse of time or the
happening of any other event or condition would become a default or event of
default thereunder or give rise to any right to terminate any such agreement or
any part thereof;     (v)   if, at any time after execution of this Agreement,
it becomes aware that it or any employee, agent or subcontractor of Array who
participated, or is participating, in the performance of any activities
hereunder is on, or is being added to the FDA Debarment List or any of the three
(3) FDA Clinical Investigator Restriction Lists referenced in Section 14.3(b),
it will provide written notice of this to Novartis within two (2) Business Days
of its becoming aware of this fact;     (vi)   it shall maintain insurance with
respect to its activities and obligations under this Agreement in such amounts
as are commercially reasonable in the industry for companies conducting similar
business and shall require any of its Affiliates undertaking activities under
this Agreement to do the same;     (vii)   upon Novartis’ reasonable request,
Array will promptly trigger the Right of First Discussion under Section 4.4 of
the AZ Agreement

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

77



--------------------------------------------------------------------------------



 



      with respect to one or more Array Compounds specified by Novartis; and    
(viii)   Array shall update Exhibit H, from time to time to reflect any Array
Compounds that become AZ Non-ROFD Compounds after the Effective Date but prior
to December 17, 2013.

  (b)   Each Party covenants that (i) neither such Party nor, to the Knowledge
of such Party, any employee, agent or subcontractor of such Party to be involved
in the Development of the Array Compounds or the Products, has been debarred
under subsection (a) or (b) of Section 306 of the Federal Food, Drug and
Cosmetic Act (21 U.S.C. 335a); (ii) no Person who is known by such Party to have
been debarred under subsection (a) or (b) of Section 306 of said Act will be
employed by such Party in the performance of any activities hereunder; and
(iii) to the Knowledge of such Party, no Person on any of the FDA clinical
investigator enforcement lists (including, but not limited to, the
(1) Disqualified/Totally Restricted List, (2) Restricted List and (3) Adequate
Assurances List) will participate in the performance of any activities
hereunder.

     14.4 No Other Warranties. EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 14,
(A) NO REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR
ON BEHALF OF NOVARTIS OR ARRAY; AND (B) ALL OTHER CONDITIONS AND WARRANTIES
WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY EXCLUDED,
INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.
15. INDEMNIFICATION; LIABILITY
     15.1 Indemnification by Array. Array shall indemnify and hold Novartis, its
Affiliates and Sublicensees, and their respective officers, directors and
employees (“Novartis Indemnitees”) harmless from and against any Claims against
them to the extent arising or resulting from:

  (a)   the manufacture of the Array Compounds and/or Products by Array or any
of its Affiliates, sublicensees or subcontractors;     (b)   the negligence or
willful misconduct of Array or any of its Affiliates, Sublicensees or
subcontractors; or     (c)   the breach of any of the covenants, warranties or
representations made by Array to Novartis under this Agreement;

provided, however, that Array shall not be obliged to so indemnify, defend and
hold harmless the Novartis Indemnitees for any Claims under Sections 15.2(a)
through (c) below.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

78



--------------------------------------------------------------------------------



 



     15.2 Indemnification by Novartis. Novartis shall indemnify and hold Array,
its Affiliates, and their respective officers, directors and employees (“Array
Indemnitees”) harmless from and against any Claims against them to the extent
arising or resulting from:

  (a)   the manufacture or Commercialization of the Products by Novartis or any
of its Affiliates, Sublicensees or subcontractors;     (b)   the negligence or
willful misconduct of Novartis or any of its Affiliates, Sublicensees or
subcontractors; or     (c)   the breach of any of the covenants, warranties or
representations made by Novartis to Array under this Agreement;

provided, however, that Novartis shall not be obliged to so indemnify, defend
and hold harmless the Array Indemnitees for any Claims under Sections 15.1(a)
through (c) above.
     15.3 Indemnification Procedure.

  (a)   For the avoidance of doubt, all indemnification claims in respect of a
Novartis Indemnitee or Array Indemnitee shall be made solely by Novartis or
Array, respectively.     (b)   A Party seeking indemnification hereunder
(“Indemnified Party”) shall notify the other Party (“Indemnifying Party”) in
writing reasonably promptly after the assertion against the Indemnified Party of
any Claim or fact in respect of which the Indemnified Party intends to base a
claim for indemnification hereunder (“Indemnification Claim Notice”), but the
failure or delay to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of any obligation or liability that it may have to the
Indemnified Party, except to the extent that the Indemnifying Party demonstrates
that its ability to defend or resolve such Claim is adversely affected thereby.
The Indemnification Claim Notice shall contain a description of the claim and
the nature and amount of the Claim (to the extent that the nature and amount of
such Claim is known at such time). Upon the request of the Indemnifying Party,
the Indemnified Party shall furnish promptly to the Indemnifying Party copies of
all correspondence, communications and official documents (including court
documents) received or sent in respect of such Claim.     (c)   Subject to the
provisions of subsections (d) and (e) below, the Indemnifying Party shall have
the right, upon written notice given to the Indemnified Party within thirty
(30) days after receipt of the Indemnification Claim Notice to assume the
defense and handling of such Claim, at the Indemnifying Party’s sole expense, in
which case the provisions of subsection (d) below shall govern. The assumption
of the defense of a Claim by the Indemnifying Party shall not be construed as
acknowledgement that the Indemnifying Party is liable to indemnify any

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

79



--------------------------------------------------------------------------------



 



      indemnitee in respect of the Claim, nor shall it constitute a waiver by
the Indemnifying Party of any defenses it may assert against any Indemnified
Party’s claim for indemnification. In the event that it is ultimately decided
that the Indemnifying Party is not obligated to indemnify or hold an Indemnitee
harmless from and against the Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any losses incurred by the Indemnifying Party in its
defense of the Claim. If the Indemnifying Party does not give written notice to
the Indemnified Party, within thirty (30) days after receipt of the
Indemnification Claim Notice, of the Indemnifying Party’s election to assume the
defense and handling of such Claim, the provisions of subsection (e) below shall
govern.     (d)   Upon assumption of the defense of a Claim by the Indemnifying
Party: (i) the Indemnifying Party shall have the right to and shall assume sole
control and responsibility for dealing with the Claim; (ii) the Indemnifying
Party may, at its own cost, appoint as counsel in connection with conducting the
defense and handling of such Claim any law firm or counsel reasonably selected
by the Indemnifying Party; (iii) the Indemnifying Party shall keep the
Indemnified Party informed of the status of such Claim; and (iv) the
Indemnifying Party shall have the right to settle the Claim on any terms the
Indemnifying Party chooses; provided, however, that it shall not, without the
prior written consent of the Indemnified Party, agree to a settlement of any
Claim which could lead to liability or create any financial or other obligation
on the part of the Indemnified Party for which the Indemnified Party is not
entitled to indemnification hereunder or which admits any wrongdoing or
responsibility for the claim on behalf of the Indemnified Party. The Indemnified
Party shall cooperate with the Indemnifying Party and shall be entitled to
participate in, but not control, the defense of such Claim with its own counsel
and at its own expense. In particular, the Indemnified Party shall furnish such
records, information and testimony, provide witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection therewith. Such cooperation shall include
access during normal business hours by the Indemnifying Party to, and reasonable
retention by the Indemnified Party of, records and information that are
reasonably relevant to such Claim, and making the Indemnified Party, the
indemnitees and its and their employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
records or information provided.     (e)   If the Indemnifying Party does not
give written notice to the Indemnified Party as set forth in subsection
(c) above or fails to conduct the defense and handling of any Claim in good
faith after having assumed such, the

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

80



--------------------------------------------------------------------------------



 



      Indemnified Party may, at the Indemnifying Party’s expense, select counsel
reasonably acceptable to the Indemnifying Party in connection with conducting
the defense and handling of such Claim and defend or handle such Claim in such
manner as it may deem appropriate. In such event, the Indemnified Party shall
keep the Indemnifying Party timely apprised of the status of such Claim and
shall not settle such Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. If the
Indemnified Party defends or handles such Claim, the Indemnifying Party shall
cooperate with the Indemnified Party, at the Indemnified Party’s request but at
no expense to the Indemnified Party, and shall be entitled to participate in the
defense and handling of such Claim with its own counsel and at its own expense.

     15.4 Third Party Claims Arising from Development. In the event that either
Party, its Affiliates, or their respective officers, directors and employees are
subject to a Claim arising or resulting from the Development of the Array
Compounds or Products and such Claim is not otherwise subject to indemnification
by one of the Parties under Section 15.1 or 15.2 above, then the Out-of-Pocket
Costs incurred with respect to such Claim shall be deemed Development Costs.
     15.5 Special, Indirect and Other Losses. NEITHER PARTY NOR ANY OF ITS
AFFILIATES SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY
DUTY OR OTHERWISE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR FOR LOSS OF PROFITS SUFFERED BY THE OTHER PARTY, EXCEPT
TO THE EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART
OF A CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 15.
     15.6 No Exclusion. Neither Party excludes any liability for death or
personal injury caused by its negligence or that of its employees, agents or
subcontractors.
16. PUBLICATIONS AND PUBLICITY
     16.1 Use of Names. Neither Party shall use the name, symbol, trademark,
trade name or logo of the other Party or its Affiliates in any press release,
publication or other form of public disclosure without the prior written consent
of the other Party in each instance (such consent not to be unreasonably
withheld or delayed), except for those disclosures for which consent has already
been obtained. Notwithstanding the foregoing, Novartis shall be entitled to use
the name of Array to the extent necessary or useful in connection with the
Development or Commercialization of Products, including in connection with
sublicensing and subcontracting transactions.
     16.2 Press Releases and Publicity Related to this Agreement. Each Party
agrees not to issue any other press release or other public statement, whether
oral or written, disclosing the existence of this Agreement, the terms hereof or
any information relating to this Agreement without the prior written consent of
the other Party; provided, however, that Novartis may issue
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

81



--------------------------------------------------------------------------------



 



any press releases and other public statements as it deems appropriate in
connection with the Development and Commercialization of the Array Compounds
and/or Products under this Agreement, provided that Novartis gives Array
reasonable advance notice of such press release or public statement.
     16.3 Public Disclosures and Publications Related to Array Compounds or
Products.

  (a)   Any proposed public disclosure (whether written, electronic, oral or
otherwise) by Array relating to any Array Compounds or Product shall require the
prior written consent of Novartis, subject to Section 5.5(g) above, and will not
be unreasonable withheld. Novartis must take action on such requests within
30 days of written notification. For clarity, nothing in this Section 16.3(a)
shall be deemed to prevent Array from disclosing the existence of, and the
results from, any clinical trial conducted by or under the authority of Array to
the extent that such disclosure is required under applicable law.     (b)   For
the avoidance of doubt, Novartis or any of its Affiliates may, without any
required consents from Array publish or have published information about
clinical trials related to any Product, including the results of such clinical
trials. Nonetheless, Array must be informed in writing about such disclosures
30 days prior, and be allowed the opportunity to have input to such disclosure.
    (c)   During the period of time that Array Compounds are in Phase I and
Phase II clinical trials, publications and disclosures should identify them as
ARRY-162 or ARRY-300, as appropriate. During Phase III, ARRY-162 or ARRY-300, as
appropriate, should appear at least once is each disclosure along with the
appropriate generic name.

     16.4 Disclosures Required By Law. Notwithstanding the provisions of
Sections 16.1, 16.2 and 16.3, each Party may make any disclosures required of it
to comply with any duty of disclosure it may have pursuant to law or
governmental regulation or pursuant to the rules of any recognized stock
exchange. In the event of a disclosure required by law, governmental regulation
or the rules of any recognized stock exchange, the Parties shall coordinate with
each other with respect to the timing, form and content of such required
disclosure. If so requested by the other Party, the Party subject to such
obligation shall use commercially reasonable efforts to obtain an order
protecting to the maximum extent possible the confidentiality of such provisions
of this Agreement as reasonably requested by the other Party. If the Parties are
unable to agree on the form or content of any required disclosure, such
disclosure shall be limited to the minimum required as determined by the
disclosing Party in consultation with its legal counsel. Without limiting the
foregoing, each Party shall consult with the other Party on the provisions of
this Agreement, together with exhibits or other attachments attached hereto, to
be redacted in any filings made by Array or Novartis with the Securities and
Exchange Commission (or other regulatory body) or as otherwise required by law.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

82



--------------------------------------------------------------------------------



 



     16.5 No Liability for Public Disclosures by Other Party. Notwithstanding
any other provision of this Agreement, neither Party shall have any liability or
other obligation (either to the other Party or to any other Person) with respect
to any press release, publication or other form of public disclosure or
statement of the other Party.
17. GENERAL PROVISIONS
     17.1 Assignment. Neither Party may assign its rights and obligations under
this Agreement without the other Party’s prior written consent, except that:
either Party may (i) assign its rights and obligations under this Agreement or
any part hereof to one or more of its Affiliates without the consent of the
other Party, that if such assignment would result in material adverse tax
consequences to the non-assigning Party, such assignment shall not be made
without the non-assigning Party’s consent (not to be withheld unreasonably); and
(ii) assign this Agreement in its entirety without the other Party’s consent to
an entity that acquires all or substantially all of the business or assets of
the assigning Party to which this Agreement relates, whether by merger,
acquisition or otherwise, subject, in the case of Array, to the provisions
herein applicable to a Change of Control. In the case of any permitted
assignment, the assigning Party shall remain responsible for the performance of
this Agreement by the assignee. The assigning Party shall provide the other
Party with prompt written notice of any such assignment (other than an
assignment to an Affiliate). Any permitted assignee shall assume all obligations
of its assignor under this Agreement (or related to the assigned portion in case
of a partial assignment to a Novartis Affiliate), and no permitted assignment
shall relieve the assignor of liability hereunder. Any attempted assignment in
contravention of the foregoing shall be void. Subject to the terms of this
Agreement, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and permitted assigns.
     17.2 Extension to Affiliates. Novartis shall have the right to extend the
rights, immunities and obligations granted in this Agreement to one or more of
its Affiliates. All applicable terms and provisions of this Agreement shall
apply to any such Affiliate to which this Agreement has been extended to the
same extent as such terms and provisions apply to Novartis. Novartis shall
remain primarily liable for any acts or omissions of its Affiliates. In
particular, in the event of a dispute regarding the performance of an Affiliate
of either Party, the other Party shall have the right to bring an action against
the first Party without joining such Affiliate as a party to such action, or
first exhausting the Party bringing the action’s remedy against such Affiliate.
     17.3 Severability. Should one or more of the provisions of this Agreement
become void or unenforceable as a matter of law, then this Agreement shall be
construed as if such provision were not contained herein and the remainder of
this Agreement shall continue in full force and effect. The Parties will use
their commercially reasonable efforts to substitute for the invalid or
unenforceable provision a valid and enforceable provision which conforms as
nearly as possible to the original intent of the Parties.
     17.4 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of New York, without giving effect to the conflicts of
laws provision thereof.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

83



--------------------------------------------------------------------------------



 



     17.5 Dispute Resolution.

  (a)   In the event of a dispute relating to the interpretation, performance or
alleged breach of this Agreement, the Parties will refer the dispute to the
Alliance Managers for discussion and resolution. If the Alliance Managers are
unable to resolve any such dispute within thirty (30) days of the dispute being
referred to them, either Party may require that the Parties forward the matter
to the Senior Officers (or designees with similar authority to resolve such
dispute), who shall attempt in good faith to resolve such dispute. If the Senior
Officers cannot resolve such dispute within thirty (30) days of the matter being
referred to them, either Party shall be free to initiate the arbitration
proceedings outlined in subsection (b) below.     (b)   Any unresolved disputes
between the Parties relating to the interpretation, performance or alleged
breach of this Agreement, whether before or after termination of this Agreement,
shall be resolved by final and binding arbitration. Whenever a Party shall
decide to institute arbitration proceedings, it shall give written notice to
that effect to the other Party. Arbitration shall be held in New York, New York,
according to the commercial rules of the International Chamber of Commerce
(“ICC”). The arbitration will be conducted by a panel of three arbitrators
appointed in accordance with ICC rules; provided that each Party shall within
thirty (30) days after the institution of the arbitration proceedings appoint an
arbitrator, and such arbitrators shall together, within thirty (30) days, select
a third arbitrator as the chairman of the arbitration panel, each arbitrator
shall have significant experience in the pharmaceutical business. If the two
initial arbitrators are unable to select a third arbitrator within such thirty
(30) day period, the third arbitrator shall be appointed in accordance with ICC
rules. The arbitrators shall render their opinion within thirty (30) days of the
final arbitration hearing. No arbitrator (nor the panel of arbitrators) shall
have the power to award punitive damages under this Agreement and such award is
expressly prohibited. Decisions of the panel of arbitrators shall be final and
binding on the Parties. Judgment on the award so rendered may be entered in any
court of competent jurisdiction. The losing Party to the arbitration (if any) as
determined by the arbitrators shall pay the costs of the arbitration.     (c)  
For the avoidance of doubt, this Section 17.5 shall not apply to any dispute
over any matter over which the JDC has authority to make decisions. Any such
dispute shall be resolved solely in accordance with Section 3.4. Notwithstanding
any of the other provisions hereof, nothing herein shall limit, restrict or
delay a Party’s right to seek and obtain injunctive relief or specific
performance from a court of competent

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

84



--------------------------------------------------------------------------------



 



      jurisdiction in order to protect its interests without first complying
with this Section 17.5.

     17.6 Force Majeure. Neither Party shall be responsible to the other for any
failure or delay in performing any of its obligations under this Agreement, or
for other nonperformance hereunder, if such delay or nonperformance is caused by
strike, stoppage of labor, lockout or other labor trouble, fire, flood,
accident, war, act of terrorism or of the government of any country or of any
local government, or by cause unavoidable or beyond the control of any Party
hereto. In such event, the Party affected will use commercially reasonable
efforts to resume performance of its obligations.
     17.7 Waivers and Amendments. The failure of any Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition by the other Party. No
waiver shall be effective unless it has been given in writing and signed by the
Party giving such waiver. No provision of this Agreement may be amended or
modified other than by a written document signed by authorized representatives
of each Party.
     17.8 Relationship of the Parties. Nothing contained in this Agreement shall
be deemed to constitute a partnership, joint venture, or legal entity of any
type between Array and Novartis, or to constitute one as the agent of the other.
Moreover, each Party agrees not to construe this Agreement, or any of the
transactions contemplated hereby, as a partnership for any tax purposes. Each
Party shall act solely as an independent contractor, and nothing in this
Agreement shall be construed to give any Party the power or authority to act
for, bind, or commit the other.
     17.9 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when: (a) delivered by hand (with written confirmation of receipt);
(b) sent by fax (with written confirmation of receipt), provided that a copy is
immediately sent by an internationally recognized overnight delivery service
(receipt requested); or (c) when received by the addressee, if sent by an
internationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and fax numbers set forth below (or to
such other addresses and fax numbers as a Party may designate by notice):
If to Array:
Array BioPharma, Inc.
3200 Walnut Street
Boulder, Colorado 80301
Attn: COO
Fax: 303-381-6697
with a copy to:
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

85



--------------------------------------------------------------------------------



 



Palo Alto California 94360
Attn: Ken Clark
Fax: 650-493-6811
If to Novartis:
Novartis International Pharmaceutical Ltd.
131 Front Street
Hamilton HM 12 Bermuda
Attn: General Manager
Fax: (441) 296-5083
with a copy to:
Novartis Institutes for BioMedical Research, Inc.
220 Massachusetts Avenue
Cambridge, Massachusetts 02139
Attn: General Counsel
Fax: (617) 871-3354
and
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Adam H. Golden
Fax: (212) 836-8689
     17.10 Further Assurances. Novartis and Array hereby covenant and agree
without the necessity of any further consideration, to execute, acknowledge and
deliver any and all such other documents and take any such other action as may
be reasonably necessary to carry out the intent and purposes of this Agreement.
     17.11 Compliance with Law. Each Party shall perform its obligations under
this Agreement in accordance with all applicable laws. No Party shall, or shall
be required to, undertake any activity under or in connection with this
Agreement which violates, or which it believes, in good faith, may violate, any
applicable law.
     17.12 No Third Party Beneficiary Rights. The provisions of this Agreement
are for the sole benefit of the Parties and their successors and permitted
assigns, and they shall not be construed as conferring any rights to any Third
Party (including any third party beneficiary rights).
     17.13 English Language. This Agreement is written and executed in the
English language. Any translation into any other language shall not be an
official version of this Agreement and in the event of any conflict in
interpretation between the English version and such translation, the English
version shall prevail.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

86



--------------------------------------------------------------------------------



 



     17.14 Expenses. Except as otherwise expressly provided in this Agreement,
each Party shall pay the fees and expenses of its respective lawyers and other
experts and all other expenses and costs incurred by such Party incidental to
the negotiation, preparation, execution and delivery of this Agreement.
     17.15 Entire Agreement. This Agreement, together with its Exhibits, sets
forth the entire agreement and understanding of the Parties as to the subject
matter hereof and supersedes all proposals, oral or written, and all other prior
communications between the Parties with respect to such subject matter. All
information related to the subject matter of this Agreement previously exchanged
under the Confidentiality Agreement between Array and Novartis Institutes for
BioMedical Research, Inc. (an Affiliate of Novartis), dated February 7, 2006, as
amended, shall remain protected under Article 11 of this Agreement as if
disclosed under this Agreement. In the event of any conflict between a
substantive provision of this Agreement and any Exhibit hereto, the substantive
provisions of this Agreement shall prevail.
     17.16 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     17.17 Reserved.
     17.18 Cumulative Remedies. No remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.
     17.19 Privacy of Personal Information.

  (a)   In the course of performance of this Agreement, Array may acquire the
Personal Information of individuals from various sources and countries. Array
will, and will cause its Affiliates and agents to, process all Personal
Information it acquires under or in connection with this Agreement in compliance
with all applicable data protection laws, including but not limited to the data
protection laws of the European Union, European Economic Area, Switzerland, the
United States and various localities therein. Array acknowledges that the
requirements under such data protection laws may exceed the requirements
applicable to confidential information set forth in Article XI. Novartis may, on
reasonable prior notice, audit Array’s compliance with such data protection
laws.     (b)   This Agreement contains the Personal Information of one or more
individuals. This Agreement, and the Personal Information contained herein, from
time to time may be transferred to, stored or otherwise processed in the United
States or other countries that have privacy and data protection laws that differ
from, or are not as stringent as, those where the Agreement was executed or
where the individual(s) resides. The Personal Information disclosed in this
Agreement will be used for

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

87



--------------------------------------------------------------------------------



 



      the purposes of administration and enforcement of this Agreement and/or
other actual or potential legal and business transactions involving the Parties.
Storage or processing of Personal Information disclosed in this Agreement may be
electronic and/or off line. Execution and delivery of this Agreement constitutes
the representation by each Party to this Agreement that if required by the
privacy laws applicable to such individuals, the individuals identified herein
by such Party have been notified of and have consented to, the transfer,
storage, and processing of such Personal Information, as described in this
paragraph.

     17.20 Corporate Citizenship. Novartis gives preference to third parties who
share Novartis’ societal and environmental values, as set forth in the Novartis
Policy on Corporate Citizenship and Novartis Corporate Citizenship Guideline #5,
both of which are attached as Exhibit F and incorporated herein by reference.
Accordingly, each Party represents and warrants that this Agreement will be
performed in material compliance with all applicable laws and regulations,
including, without limitation, laws and regulations relating to health, safety
and the environment, fair labor practices and unlawful discrimination.
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

88



--------------------------------------------------------------------------------



 



           IN WITNESS WHEREOF, the Parties intending to be bound have caused
this Agreement to be executed by their duly authorized representatives.

                          NOVARTIS INTERNATIONAL PHARMACEUTICAL LTD.   ARRAY
BIOPHARMA, INC.    
 
                       
By:
          By:                              
 
  Name:           Name:        
 
  Title:  
 
      Title:  
 
   
 
     
 
         
 
   
 
                       
By:
                                             
 
  Name:                    
 
  Title:  
 
               
 
     
 
               

[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

89



--------------------------------------------------------------------------------



 



[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.
EXHIBIT A
ARRAY PATENTS
[***]

 



--------------------------------------------------------------------------------



 



[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.
License, assignment, distribution or other agreements relating to Array Patents
and Array Know-How – Copies provided to Novartis:
[***]
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.

2



--------------------------------------------------------------------------------



 



[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.
EXHIBIT B
SAMPLE INVOICE
Invoice

         
 
  contact person   [Array]
[ARRAY LOGO]
  position   address
 
       
 
      Tel +1xxxx
 
      Fax +1xxxx
 
      E-mail: xxxx

       
[Date]
  INVOICE  
Novartis International Pharmaceutical Ltd.
  Invoice number: XX  
Attn: Rebecca White
     
131 Front Street
     
Hamilton HM 12 Bermuda
     

Date
RE: Licensing Agreement,
Array BioPharma, Inc. and Novartis International Pharmaceutical Ltd., effective
as of (date).
Description.

     
Total Payable
  U.S Dollars xxxxxxx

Payment terms
Bank Wire information:

         
Bank Name:
  XX    
Account No.:
  XX    
IBAN:
  XX    

 



--------------------------------------------------------------------------------



 



[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.
EXHIBIT C
DEVELOPMENT PLAN
[***]

 



--------------------------------------------------------------------------------



 



[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by brackets, is being
sought pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
EXHIBIT D
EXISTING QUANTITIES OF PRODUCT
[***]

 



--------------------------------------------------------------------------------



 



[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by brackets, is being
sought pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
EXHIBIT E
CALCULATION OF ROYALTY RATE REDUCTION
[***]
[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by brackets, is being
sought pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------



 



EXHIBIT F
NOVARTIS POLICY ON CORPORATE CITIZENSHIP AND NOVARTIS
CORPORATE CITIZENSHIP GUIDELINE #5
To be attached

 



--------------------------------------------------------------------------------



 



[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.
EXHIBIT G
ARRAY PATENTS WITH AZ INVENTORS
[***]

 



--------------------------------------------------------------------------------



 



[ * ] = Confidential treatment of certain confidential information contained in
this document, marked by
brackets, is being sought pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.
EXHIBIT H
AZ NON-ROFD COMPOUNDS
AR00364922
AR00365020
AR00421067
AR00421256
AR00421672
AR00423407
AR00423409
AR00424071
AR00424164
AR00424367
AR00424569
AR00424627
AR00424703
AR00424739
AR00424788
AR00424789
AR00424790
AR00425329
AR00425330
AR00425995
AR00425996
AR00426185
AR00426254
AR00426256
AR00426257
AR00426274
AR00426357
AR00426358
AR00426359
AR00426392
AR00426393
AR00426396
AR00426397
AR00426487
AR00426489
AR00426490
AR00426501
AR00426502
AR00426615
AR00426616
AR00426617
AR00426621
AR00426622
AR00426623
AR00426661
AR00426663
AR00426704
AR00426705
AR00426706
AR00426745
AR00426789
AR00426790
AR00427635
AR00427636
AR00427637
AR00427692
AR00427699
AR00427701
AR00427722
AR00427961
AR00427962
AR00428175
AR00428176
AR00428239
AR00428240
AR00428241
AR00428242
AR00428243
AR00429063
AR00429064
AR00429120
AR00429121
AR00429123
AR00429124
AR00429228
AR00429257
AR00429566
AR00429573
AR00430422
AR00431074
AR00431075
AR00431079
AR00431102
AR00438292
AR00440247
AR00440248
AR00440249
AR00440254
AR00440255
AR00440259
AR00440260
AR00442613
AR00454470
AR00454755



 